--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Version
 
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
 
This FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “First Amendment”),
dated as of September 27, 2013, is entered into by and among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation (“New ICE Parent”
and collectively with the Borrower, the “Credit Parties”), the Lenders (as
hereinafter defined), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
 
RECITALS
 
A.           The Borrower, the several lenders from time to time party thereto
(the “Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of July 12, 2013 (as amended, supplemented, restated or otherwise
modified prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have made available a revolving credit facility to the Borrower in
the aggregate principal amount of $600,000,000.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement as amended by this First Amendment.
 
B.           Upon receipt of the requisite shareholder and governmental
approvals and the satisfaction or waiver of certain conditions, the Borrower
desires to enter into the following series of transactions (the “NYSE Merger
Transactions”) pursuant to the Amended and Restated Agreement and Plan of Merger
(as amended, modified or supplemented from time to time in accordance with its
terms, the “Merger Agreement”), dated as of March 19, 2013, among NYSE Euronext,
a Delaware corporation (“NYSE”), the Borrower, New ICE Parent, Braves Merger
Sub, Inc., a Delaware corporation and wholly owned subsidiary of New ICE Parent
(“Braves Merger Sub”), and Baseball Merger Sub, LLC, a Delaware limited
liability company and a wholly owned subsidiary of New ICE Parent (“Yankees
Merger Sub”):
 
●           On the date of consummation of the proposed merger, Braves Merger
Sub will first merge with and into the Borrower with the Borrower surviving such
merger (the “Braves Merger”).  Shares of the Borrower will be converted into an
equivalent number of new shares of New ICE Parent common stock.  The Borrower
will become a wholly owned subsidiary of New ICE Parent after the closing of the
first merger transaction.
 
●           Following the effectiveness of the Braves Merger, NYSE will merge
with and into Yankees Merger Sub with Yankees Merger Sub surviving such merger
(the “Yankees Merger”).  Under certain circumstances described in the Merger
Agreement, the Yankees Merger will be restructured to provide instead for the
merger of Yankees Merger Sub with and into NYSE with NYSE surviving such
merger.  In either case, NYSE’s stock will be converted into the cash and shares
of New ICE Parent common stock that represent the merger consideration.  After
the effectiveness of the Yankees Merger, NYSE will be a wholly owned subsidiary
of New ICE Parent and sibling company of the Borrower.
 

 

 

 

 
●           Following the completion of the mergers, the shares in New ICE
Parent held by the Borrower will be retired and cancelled for no consideration.
 
C.           The Borrower has requested (i) the consent of the Required Lenders
to amend the Credit Agreement effective upon the consummation of the NYSE Merger
Transactions and (ii) the waiver by the Required Lenders of certain provisions
of the Credit Agreement, all on the terms and conditions set forth herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
1.1           Amendments to the Credit Agreement.  Effective upon the First
Amendment Effective Date (as hereinafter defined) (or, in the case of amendments
described on Schedule I hereto, effective upon the Execution Date (as
hereinafter defined)), the Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double−underlined text (indicated textually in the
same manner as the following example: double−underlined text) as set forth in
the conformed copy of the Credit Agreement attached hereto as Exhibit A.
 
1.2           Amendments to Exhibits to the Credit Agreement.  Effective upon
the First Amendment Effective Date, Exhibit C (Form of Compliance Certificate)
to the Credit Agreement is hereby deleted in its entirety and replaced with the
new Exhibit C to the Credit Agreement attached hereto as Exhibit B.
 
1.3           Amendments to Schedules to the Credit Agreement.  Effective upon
the First Amendment Effective Date, Schedule 1.1(a) of the Credit Agreement is
hereby amended by adding New ICE Parent to the Notice Addresses section, with a
notice address as set forth on its signature page hereto.
 
1.4           Further Amendments to the Credit Agreement.  Subject to
Section 3.3, effective upon the First Amendment Effective Date (as hereinafter
defined), the Credit Agreement (as amended by the amendments contemplated by
Section 1.1) is hereby further amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double−underlined text (indicated textually in the same manner as the
following example: double−underlined text) as set forth in those certain
amendments to the Credit Agreement on file with the Administrative Agent.
 

2

 

 

 
ARTICLE II
 
WAIVER
 
The Required Lenders hereby waive, in accordance with Section 10.5 of the Credit
Agreement, compliance by the Borrower with the provisions of the Credit
Agreement solely to the extent set forth in this Article II as follows:
 
(a)           the issuance of the Permitted Escrow Bonds (as defined below)
having the terms described herein; provided that (v) the proceeds of the
Permitted Escrow Bonds are held in the Permitted Escrow Account (as defined
below); (w) the Indebtedness evidenced by the Permitted Escrow Bonds and all
guaranties given in connection therewith are, on a Pro Forma Basis giving effect
to the NYSE Merger Transactions as of the last day of the most recent fiscal
quarter of the Borrower ending prior to the date the Permitted Escrow Bonds are
issued, permitted within the limitations of the Credit Agreement; (x) such
Permitted Escrow Bonds are secured solely by a Lien on the Permitted Escrow
Account; (y) the obligations of the Credit Parties and their Subsidiaries under
the Permitted Escrow Bonds and all guarantees given in connection therewith
shall be unsecured obligations (other than with respect to the Lien on the
Permitted Escrow Account) ranking pari passu in right of payment with the
obligations of the Credit Parties and their Subsidiaries under the Credit
Agreement, the other Credit Documents and the guaranties (including the
Subsidiary Guaranties) given in connection therewith; and (z) within seven
months of the date of issuance, such Permitted Escrow Bonds are either redeemed
in full or the proceeds thereof are applied to the merger consideration paid
concurrently with the consummation of the NYSE Merger Transactions;
 
(b)           the Lien on the Permitted Escrow Account having the terms
described herein in favor of the trustee for the Permitted Escrow Bonds solely
for the benefit of the holders of the Permitted Escrow Bonds;
 
(c)           exclude the Permitted Escrow Bonds and all guaranties given in
connection therewith from “Indebtedness” under the Credit Agreement for purposes
of Sections 6.1, 7.2 and 7.3 thereof and the defined terms used therein and for
purposes of calculating the “Applicable Percentage” as defined therein from the
date of issuance of the Permitted Escrow Bonds until the earlier of (x) the
consummation of the NYSE Merger Transactions and (y) the date that is 15 days
after the Permitted Escrow Bond Issuer (as defined below) delivers a termination
notice to the Escrow Agent (as defined below) indicating that the NYSE Merger
Transactions shall not be consummated; and
 
(d)           the redemption of the Permitted Escrow Bonds as a result of the
NYSE Merger Transactions not being consummated and that such redemption shall
not give rise to an Event of Default.
 
“Permitted Escrow Bond Issuer” means any issuer of Permitted Escrow Bonds.
 

3

 

 

 
“Permitted Escrow Bonds” means any debt securities that are issued (x) by any
Subsidiary of the Borrower and guaranteed by the Borrower, (y) jointly by the
Borrower and any Subsidiary of the Parent Borrower or (z) by the Borrower, alone
or together with guarantees from one or more Subsidiaries of the Borrower, in
each case prior to the consummation of the NYSE Merger Transactions, in an
aggregate principal amount of up to $1.5 billion; provided that the net proceeds
from such issuance shall be deposited in the Permitted Escrow Account and be
subject to the terms of the Permitted Escrow Agreement.  The terms of the
Permitted Escrow Bonds may provide that they are subject to a special mandatory
redemption if the NYSE Merger Transactions have not been consummated on or prior
to a specified date, which date shall not be later than seven months from the
issue date, or if the Permitted Escrow Bond Issuer determines prior to such date
that the NYSE Merger Transactions will not be consummated and provides a
redemption notice to the trustee or paying agent for the Permitted Escrow Bonds,
in each case at a redemption price equal to up to 101% of the principal amount
thereof plus accrued and unpaid interest to the redemption date (each a “Special
Mandatory Redemption”).  The Permitted Escrow Bonds may contain such other terms
and conditions, not inconsistent with the foregoing, as the Permitted Escrow
Bond Issuer, after consultation with the underwriters or initial purchasers for
the Permitted Escrow Bonds, may consider appropriate.
 
“Permitted Escrow Account” means an escrow account established in connection
with the issuance of Permitted Escrow Bonds which shall be governed by the
Permitted Escrow Agreement.  The funds held in the Permitted Escrow Account may
include, in addition to the net proceeds from the issue of the Permitted Escrow
Bonds, such additional funds as the Permitted Escrow Bond Issuer may deposit in
an amount sufficient to fund, together with such proceeds, (i) the redemption
price on the Permitted Escrow Bonds in connection with any Special Mandatory
Redemption, (ii) accrued interest on the Permitted Escrow Bonds from the date of
issuance to the latest possible date for a Special Mandatory Redemption and
(iii) related fees and expenses.  The funds held in the Permitted Escrow Account
may be invested in cash or cash equivalents in accordance with the terms of the
Permitted Escrow Agreement.
 
“Permitted Escrow Agreement” means the escrow agreement with an escrow agent
(the “Escrow Agent”) governing the Permitted Escrow Account.  The terms of the
Permitted Escrow Agreement shall be customary for transactions of this type and
shall provide that the funds held in such account shall be released only either
(i) to or at the direction of the Permitted Escrow Bond Issuer upon delivery of
a certificate by the Permitted Escrow Bond Issuer that the NYSE Merger
Transactions will be consummated substantially concurrently with the release of
the funds (the “NYSE Merger Release”) or (ii) to the trustee or paying agent for
the Permitted Escrow Bonds to fund a Special Mandatory Redemption (the “Special
Mandatory Redemption Release”).  Any portion of the funds that the Permitted
Escrow Bond Issuer certifies is not required to fund the cash consideration
payable in the NYSE Merger Transactions or the Special Mandatory Redemption, as
applicable, shall be released immediately prior to the NYSE Merger Release or
Special Mandatory Redemption Release, as applicable, to or at the direction of
the Permitted Escrow Bond Issuer.  The Permitted Escrow Agreement may contain
such other provisions not inconsistent with the foregoing, including additional
conditions for the NYSE Merger Release, as the Permitted Escrow Bond Issuer,
after consultation with the underwriters or initial purchasers for the Permitted
Escrow Bonds, may consider appropriate.
 

4

 

 

 
ARTICLE III
 
CONDITIONS OF EFFECTIVENESS
 
3.1           Except as set forth in Sections 3.2 and 3.4, the amendments set
forth in Sections 1.1, 1.2 and 1.3 shall become effective as of the date (the
“First Amendment Effective Date”) when, and only when, each of the following
conditions precedent shall have been satisfied:
 
(a)           The Administrative Agent shall have received an executed
counterpart of this First Amendment from each Credit Party and the Required
Lenders
 
(b)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the closing of the NYSE Merger Transactions in
accordance with the Merger Agreement (as in effect on the Execution Date) has
occurred substantially concurrently with the occurrence of the First Amendment
Effective Date without any amendment or modification thereto that, in the
reasonable determination of the Arrangers, would be adverse in any material
respect to the rights or interests of the Lenders;
 
(c)           The Administrative Agent shall have received a Subsidiary
Guaranty, duly executed and delivered by NYSE, by which NYSE guarantees the
Obligations of New ICE Parent and the Borrower;
 
(d)           The Administrative Agent shall have received the New ICE Parent
Guaranty (as defined in the conformed copy of the Credit Agreement attached
hereto as Exhibit A), duly executed and delivered by New ICE Parent, by which
New ICE Parent guarantees the Obligations;
 
(e)           The Administrative Agent shall have received a legal opinion from
counsel to New ICE Parent and NYSE, in form and substance reasonably
satisfactory to the Administrative Agent, addressing such matters as the
Administrative Agent may reasonably request;
 
(f)           The Administrative Agent shall have received (i) an unaudited
consolidated balance sheet of New ICE Parent and its Subsidiaries as of the last
day of the fiscal quarter most recently ended prior to the First Amendment
Effective Date showing adjustments on a Pro Forma Basis to give effect to the
consummation of the NYSE Merger Transactions as if such events had occurred on
such date and (ii) an unaudited consolidated income statement of New ICE Parent
and its Subsidiaries for the period of four fiscal quarters most recently ended
prior to the First Amendment Effective Date showing adjustments on a Pro Forma
Basis to give effect to the consummation of the NYSE Merger Transactions as if
such events had occurred on the first day of such period, together with a
Compliance Certificate with respect to the period covered by such financial
statements, executed by a Financial Officer of New ICE Parent, together with a
Covenant Compliance Worksheet setting forth the computation of the financial
covenants set forth in Article VI of the Credit Agreement as of the last day of
the period covered by such financial statements, all of which shall be in form
and substance reasonably satisfactory to the Administrative Agent;
 

5

 

 

 
(g)           The Administrative Agent shall have received a certificate, signed
by a Responsible Officer of each Credit Party, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that the representations
and warranties set forth in Article IV are true and correct as of the First
Amendment Effective Date;
 
(h)           The Administrative Agent shall have received (i) a certificate of
the secretary, an assistant secretary or other appropriate officer of New ICE
Parent as of the First Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent, certifying (A) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of New ICE Parent, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (B) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of New ICE Parent, as
then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (C) below were adopted to and including the
date of such certificate, and (C) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of New ICE Parent, authorizing the execution, delivery and performance of
this First Amendment and its joining to the Credit Agreement as amended by this
First Amendment and the execution, delivery and performance of the New ICE
Parent Guaranty, and as to the incumbency and genuineness of the signature of
each officer of New ICE Parent executing this First Amendment and the New ICE
Parent Guaranty, and attaching all such copies of the documents described above;
and (ii) a certificate of the secretary, an assistant secretary or other
appropriate officer of NYSE as of the First Amendment Effective Date, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
(A) that attached thereto is a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of NYSE, certified as of a recent date by
the Secretary of State (or comparable Governmental Authority) of its
jurisdiction of organization, and that the same has not been amended since the
date of such certification, (B) that attached thereto is a true and complete
copy of the bylaws, operating agreement or similar governing document of NYSE,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (C) below were adopted to and including the
date of such certificate, and (C) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of NYSE, authorizing the execution, delivery and performance of a guaranty
under the Credit Agreement, and as to the incumbency and genuineness of the
signature of each officer of NYSE executing such guaranty, and attaching all
such copies of the documents described above;
 
(i)           On the First Amendment Effective Date, there has not been any
effect, event, development, change or occurrence that, individually or in the
aggregate, has had or is reasonably expected to have, a Material Adverse Effect
on the Yankees Group.  For purposes of this Section 3.1(i), “Material Adverse
Effect” and “Yankees Group” shall have the respective meanings assigned to them
in the Merger Agreement (as in effect on the Execution Date).
 
(j)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that either (i) the Note Purchase Agreement has been amended
substantially consistent with the amendments to the Credit Agreement set forth
in this First Amendment and otherwise in form and substance satisfactory to the
Administrative Agent in the exercise of its reasonable discretion or (ii) 100%
of the principal amount of the Senior Notes have been prepaid to the holders
thereof with any interest accrued thereon and any applicable make-whole amount;
and
 

6

 

 

 
(k)           The Credit Parties shall have paid all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent then due in
connection with the preparation, negotiation, execution and delivery of this
First Amendment (including, without limitation, the reasonable and documented
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).
 
3.2           The waiver set forth in Article II and the amendments to the
Credit Agreement specified on Schedule I hereto shall become effective as of the
date (the “Execution Date”) when, and only when, the Administrative Agent shall
have received an executed counterpart of this First Amendment from each Credit
Party and the Required Lenders.
 
3.3           The amendments to the Credit Agreement set forth in Section 1.4
shall become effective as of the First Amendment Effective Date if, and only if,
any Senior Notes remain outstanding on such date.
 
3.4           The stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double−underlined text
(indicated textually in the same manner as the following example:
double−underlined text) as set forth in Section 7.1(vi) and Section 10.6(a)
(collectively, the “Successor Entity Provisions”) of the conformed copy of the
Credit Agreement attached hereto as Exhibit A shall become effective when and
only when the First Amendment Effective Date shall have occurred and the
Administrative Agent shall have received the consent of, or confirmation by,
each of the Lenders who have not executed this First Amendment on the Execution
Date that such Lender consents to the Successor Entity Provisions, which consent
or confirmation may be in the form of an executed lender signature page to this
First Amendment.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each Credit Party hereby represents and warrants, on and as of the First
Amendment Effective Date, that (i) the representations and warranties contained
in the Credit Agreement (except the representation set forth in Section 4.10
thereof with respect to clauses (i) and (ii) of the definition of “Material
Adverse Effect” only) and the other Credit Documents qualified as to materiality
are true and correct and those not so qualified are true and correct in all
material respects, both immediately before and after giving effect to this First
Amendment (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
only on and as of such specific date), (ii) this First Amendment has been duly
authorized, executed and delivered by such Credit Party and constitutes the
legal, valid and binding obligation of such Credit Party enforceable against it
in accordance with its terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law), (iii) no Default or Event of Default shall have
occurred and be continuing on the First Amendment Effective Date, both
immediately before and after giving effect to this First Amendment and the
amendments contemplated hereby and (iv) the NYSE Merger Transactions have been
consummated in accordance with the terms and conditions of the Merger Agreement
without any waiver, modification or consent thereunder that is adverse to the
Lenders in any material respect.
 

7

 

 

 
ARTICLE V
 
ACKNOWLEDGEMENT AND CONFIRMATION
 
Each party to this First Amendment hereby confirms and agrees that, after giving
effect to this First Amendment and the amendments and waiver contemplated
hereby, and except as expressly modified hereby, the Credit Agreement and the
other Credit Documents to which it is a party remain in full force and effect
and enforceable against such party in accordance with their respective terms and
shall not be discharged, diminished, limited or otherwise affected in any
respect.  Each Credit Party represents and warrants to the Lenders that as of
the First Amendment Effective Date it has no knowledge of any claims,
counterclaims, offsets, or defenses to or with respect to its obligations under
the Credit Documents, or if such Credit Party has any such claims,
counterclaims, offsets, or defenses to the Credit Documents or any transaction
related to the Credit Documents, the same are hereby waived, relinquished, and
released in consideration of the execution of this First Amendment.  This
acknowledgement and confirmation by each Credit Party is made and delivered to
induce the Administrative Agent and the Lenders to enter into this First
Amendment, and each Credit Party acknowledges that the Administrative Agent and
the Lenders would not enter into this First Amendment in the absence of the
acknowledgement and confirmation contained herein.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1           Joinder of New ICE Parent to Credit Agreement.  New ICE Parent
agrees to be bound, from and after the First Amendment Effective Date, by all of
the provisions of the Credit Agreement as amended by this First Amendment and
the other Credit Documents specifically applicable to New ICE Parent or to a
“Guarantor,” and agrees that it shall, on and as of the First Amendment
Effective Date, be a party to the Credit Agreement, as amended hereby, and a
“Guarantor” for all purposes thereof to the same extent as if originally a party
thereto.
 
6.2           Governing Law.  This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).
 
6.3           Credit Document.  As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this First
Amendment.  Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and the other Credit Documents as amended hereby.  This First Amendment is
limited to the matters expressly set forth herein, and shall not constitute or
be deemed to constitute an amendment, modification or waiver of any provision of
the Credit Agreement except as expressly set forth herein.  This First Amendment
shall constitute a Credit Document under the terms of the Credit Agreement.
 

8

 

 

 
6.4           Expenses.  The Credit Parties shall (i) pay all reasonable fees
and expenses of counsel to the Administrative Agent and (ii) reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this First Amendment and the other Credit Documents delivered in
connection herewith.
 
6.5           Severability.  To the extent any provision of this First Amendment
is prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.
 
6.6           Successors and Assigns.  This First Amendment shall be binding
upon, inure to the benefit of and be enforceable by the respective successors
and permitted assigns of the parties hereto.
 
6.7           Construction.  The headings of the various sections and
subsections of this First Amendment have been inserted for convenience only and
shall not in any way affect the meaning or construction of any of the provisions
hereof.
 
6.8           Counterparts; Integration.  This First Amendment may be executed
and delivered via facsimile or electronic mail with the same force and effect as
if an original were executed and may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
hereto were upon the same instrument.  This First Amendment constitutes the
entire contract among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
[remainder of page intentionally left blank]
 

9

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.
 

  INTERCONTINENTALEXCHANGE, INC.      
 
By:
   /s/ SCOTT A. HILL   Name: Scott A. Hill  
Title:
Senior Vice President and
   
Chief Financial Officer

 

  INTERCONTINENTALEXCHANGE GROUP, INC.      
 
By:
   /s/ SCOTT A. HILL   Name: Scott A. Hill  
Title:
Senior Vice President and
   
Chief Financial Officer

 
Notice Address for IntercontinentalExchange Group, Inc.
 
Party
Address
IntercontinentalExchange Group, Inc.
2100 RiverEdge Parkway
Suite 500
Atlanta, GA 30328
Attention: Johnathan H. Short, Esq.
                 Andrew J. Surdykowski, Esq. 
Telephone:  (770) 857-4700

 
SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a
Lender      
 
By:
   /s/ G. MENDEL LAY, JR.   Name: G. Mendel Lay, Jr.  
Title:
Senior V.P.

 
SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender      
 
By:
   /s/ THOMAS M. PAULK   Name: Thomas M. Paulk  
Title:
Senior Vice President



SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender      
 
By:
   /s/ O. CORTEZ   Name: O. Cortez  
Title:
Vice President



SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 

 

  BANK OF MONTREAL, as a Lender      
 
By:
   /s/ ADAM TARR   Name: Adam Tarr  
Title:
Vice President

 
SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 

 

  COMPASS BANK, as a Lender      
 
By:
   /s/ STEPHEN H. LEE   Name: Stephen H. Lee  
Title:
Senior Vice President

 
SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 

 

  FIFTH THIRD BANK, as a Lender      
 
By:
   /s/ KENNETH W. DEERE   Name: Kenneth W. Deere  
Title:
Senior Vice President

 
SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 

 

  REGIONS BANK, as a Lender      
 
By:
   /s/ STEPHEN A. BROTHERS   Name: Stephen A. Brothers  
Title:
Senior Vice President



SIGNATURE PAGE TO
FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT
(364-DAY FACILITY)
 

 

 

 



Schedule I
 
Amendments to the following provisions of the Credit Agreement reflected in the
composite blacklined conformed copy of the Credit Agreement attached hereto as
Exhibit A shall become effective on the Execution Date as set forth in
Section 3.2 of the First Amendment to which this schedule is attached.
 
Section 1.1
Defined Terms.

 
Insertion of the following new definitions:
 
“Clearing House Subsidiary” (except that references therein to “New ICE Parent”
shall be deemed to be references to “the Borrower” until the First Amendment
Effective Date)
 
“Material Indebtedness”
 
“Regulatory Capital Assets”
 
Amendments to the following existing definitions:
 
“Guaranty Fund” (except that references therein to “New ICE Parent” shall be
deemed to be references to “the Borrower” until the First Amendment Effective
Date)
 
“Hedge Agreement”
 
“Indebtedness”
 
“Regulated Subsidiary”
 
“Total Leverage Ratio”
 
Section 5.10
Subsidiary Guarantors (except that references therein to “New ICE Parent” shall
be deemed to be references to “the Borrower” until the First Amendment Effective
Date).

 
Section 7.2
Indebtedness.  Amendments to Section 7.2(iv) and insertion of new
Sections 7.2(v) and 7.2(vi).

 
Section 7.3
Liens.  Amendments to Section 7.3(vii) and 7.3(viii) and insertion of new
Section 7.3(xii).

 

 

 

 

 
Exhibit A
 
Composite Blacklined Conformed Copy of Credit Agreement
Reflecting First Amendment to the Credit Agreement
 
[see attached]
 

 

 

 

 
 
CUSIP Number: Deal # 45856GAA2
Revolving Loans CUSIP # 45856GAB0


Conformed Version

 

 
CREDIT AGREEMENT
 
among
 
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
 
INTERCONTINENTALEXCHANGE GROUP, INC.,
as a Guarantor,
 
THE LENDERS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent
 
$600,000,000 Revolving Credit Facilities
 
WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Joint Lead Arrangers and Joint Book Runners
 
Dated as of July 12, 2013
(as amended pursuant to the First Amendment to Credit Agreement, dated as of
September 27, 2013)

 

 

 

 

 

 
TABLE OF CONTENTS
 

   
Page
 
ARTICLE I
     
DEFINITIONS
 
1.1
Defined Terms
1
1.2
Accounting Terms
26
1.3
Other Terms; Construction
26
1.4
[Reserved]
28
1.5
[Reserved]
28
     
ARTICLE II
     
AMOUNT AND TERMS OF THE LOANS
 
2.1
Commitments
28
2.2
Borrowings
28
2.3
Disbursements; Funding Reliance; Domicile of Loans
29
2.4
[Reserved]
30
2.5
Evidence of Debt; Notes
30
2.6
Termination and Reduction of Commitments
31
2.7
Mandatory Payments and Prepayments
31
2.8
Voluntary Prepayments
32
2.9
Interest
32
2.10
Fees
34
2.11
Interest Periods
34
2.12
Conversions and Continuations
35
2.13
Method of Payments; Computations; Apportionment of Payments
36
2.14
Recovery of Payments
38
2.15
Pro Rata Treatment
38
2.16
Increased Costs; Change in Circumstances; Illegality
39
2.17
Taxes
41
2.18
Compensation
45
2.19
Replacement of Lenders; Mitigation of Costs
46
2.20
[Reserved]
47
2.21
Increase in Commitments
47
2.22
Defaulting Lenders
48
2.23
[Reserved]
50
2.24
[Reserved]
50

 

i

 

 

 

     
ARTICLE III
     
CONDITIONS OF BORROWING
 
3.1
Conditions of Initial Borrowing
50
3.2
Conditions of All Borrowings
53
     
ARTICLE IV
     
REPRESENTATIONS AND WARRANTIES
 
4.1
Corporate Organization and Power
54
4.2
Authorization; Enforceability
54
4.3
No Violation
54
4.4
Governmental and Third-Party Authorization; Permits
55
4.5
Litigation
55
4.6
Taxes
55
4.7
Subsidiaries
55
4.8
Full Disclosure
56
4.9
Margin Regulations
56
4.10
No Material Adverse Effect
56
4.11
Financial Matters
56
4.12
Ownership of Properties
57
4.13
ERISA; Non-U.S. Pension Plans
57
4.14
Environmental Matters
58
4.15
Compliance with Laws
58
4.16
Intellectual Property
59
4.17
Regulated Industries
59
4.18
Insurance
59
4.19
Material Contracts
59
4.20
Certain Restrictions
59
4.21
OFAC; Anti-Terrorism Laws
60
     
ARTICLE V
     
AFFIRMATIVE COVENANTS
 
5.1
Financial Statements
60
5.2
Other Business and Financial Information
62
5.3
Existence; Franchises; Maintenance of Properties
64
5.4
Use of Proceeds
64
5.5
Compliance with Laws
64
5.6
Payment of Obligations
64
5.7
Insurance
64
5.8
Maintenance of Books and Records; Inspection
65
5.9
Permitted Acquisitions
65
5.10
Subsidiary Guarantors
66
5.11
OFAC, PATRIOT Act Compliance
67
5.12
Further Assurances
67
5.13
[Reserved]Note Purchase Agreement
67
5.14
Springing Modification of Terms
68

 

ii

 

 

 

     
ARTICLE VI
     
FINANCIAL COVENANTS
 
6.1
Maximum Total Leverage Ratio
68
6.2
Minimum Interest Coverage Ratio
68
     
ARTICLE VII
     
NEGATIVE COVENANTS
 
7.1
Merger; Consolidation
6968
7.2
Indebtedness
70
7.3
Liens
72
7.4
Asset Dispositions
74
7.5
Acquisitions
7574
7.6
Restricted Payments
75
7.7
Transactions with Affiliates
75
7.8
Lines of Business
7675
7.9
Fiscal Year
7675
7.10
Accounting Changes
7675
     
ARTICLE VIII
     
EVENTS OF DEFAULT
 
8.1
Events of Default
76
8.2
Remedies: Termination of Commitments, Acceleration, etc
7978
8.3
Remedies: Set-Off
79
     
ARTICLE IX
     
THE ADMINISTRATIVE AGENT
 
9.1
Appointment and Authority
80
9.2
Rights as a Lender
80
9.3
Exculpatory Provisions
8180
9.4
Reliance by Administrative Agent
81
9.5
Delegation of Duties
8281
9.6
Resignation of Administrative Agent
82
9.7
Non-Reliance on Administrative Agent and Other Lenders
82
9.8
No Other Duties, Etc
8382
9.9
Administrative Agent May File Proofs of Claim
83
9.10
Guaranty Matters; Ineligible Assignees Letter Agreement
8483
9.11
[Reserved]
84
9.12
Replacement of Impaired Agent
84

 

iii

 

 

 

     
ARTICLE X
     
MISCELLANEOUS
 
10.1
Expenses; Indemnity; Damage Waiver
8584
10.2
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
86
10.3
Waiver of Jury Trial
8786
10.4
Notices; Effectiveness; Electronic Communication
87
10.5
Amendments, Waivers, etc
88
10.6
Successors and Assigns
9089
10.7
No Waiver
9493
10.8
Survival
9493
10.9
Severability
94
10.10
Construction
94
10.11
No Fiduciary Duty
9594
10.12
Confidentiality
95
10.13
Counterparts; Integration; Effectiveness
9695
10.14
Disclosure of Information
9695
10.15
USA Patriot Act Notice
96

 

iv

 

 

 
EXHIBITS

   
Exhibit A
Form of Note
Exhibit B-1
Form of Notice of Borrowing
Exhibit B-2
Form of Notice of Conversion/Continuation
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Assignment and Assumption
Exhibit E
Form of Financial Condition Certificate
Exhibit F
Form of Tax Compliance Certificates
   
SCHEDULES
   
Schedule 1.1(a)
Commitments and Notice Addresses
Schedule 4.1
Jurisdictions of Organization
Schedule 4.4
Consents and Approvals
Schedule 4.5
Litigation Matters
Schedule 4.7
Subsidiaries
Schedule 4.14
Environmental Matters
Schedule 4.19
Material Contracts
Schedule 7.3
Liens
Schedule 7.7
Transactions with Affiliates

 

v

 

 

 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of the 12th day of July, 2013, is made among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
INTERCONTINENTALEXCHANGE GROUP, INC., a Delaware corporation (“New ICE Parent”),
the Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (as hereinafter defined) for the Lenders, and BANK OF
AMERICA, N.A., as Syndication Agent (as hereinafter defined) for the Lenders.
 
BACKGROUND STATEMENT
 
The Borrower has requested that the Lenders make available a 364-day revolving
credit facility to the Borrower in the aggregate principal amount of
$600,000,000.  The Borrower will use the proceeds of these facilities as
provided in Section 5.4.  The Lenders are willing to make available to the
Borrower the revolving credit facility described herein subject to and on the
terms and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):
 
“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
 
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which New ICE Parent directly, or
indirectly through one or more Subsidiaries, (i) acquires any division or line
of business of any Person, or all or substantially all of the assets, of any
Person, whether through purchase of assets, merger or otherwise, or (ii)
acquires Capital Stock of any Person having at least a majority of Total Voting
Power of the then outstanding Capital Stock of such Person.
 

1

 

 

 
“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by New ICE Parent
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock issued or given as purchase price by New ICE Parent and its
Subsidiaries in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by New
ICE Parent and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of New ICE Parent or any of its
Subsidiaries incurred or created in connection with such Acquisition and (vi)
the aggregate fair market value of all other real, mixed or personal property
paid as purchase price by New ICE Parent and its Subsidiaries in connection with
such Acquisition.
 
“Additional Commitment” has the meaning set forth in Section 2.21(c).
 
“Additional Lender” has the meaning set forth in Section 2.21(a).
 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate (as set forth in clause (i) of the definition
thereof) as in effect at such time plus the Applicable Percentage for LIBOR
Loans as in effect at such time.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
 
“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an “Affiliate” of the Borrower or any Subsidiary of
the Borrower.
 
“Agreement” means this Credit Agreement.
 

2

 

 

 
“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.10(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio, but subject to Section 5.1(c):
 
Tier
Total Leverage Ratio
Applicable
LIBOR
Margin
Applicable
Base Rate
Margin
Applicable
Commitment
Fee Rate
I
Less than 1.0 to 1.0
1.250%
 
0.250%
 
0.150%
 
II
Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0
1.375%
 
0.375%
 
0.200%
 
III
Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0
1.625%
 
0.625%
 
0.250%
 
IV
Less than 2.5 to 1.0 but greater than or equal to 2.0 to 1.0
1.875%
 
0.875%
 
0.300%
 
V
Greater than or equal to 2.5 to 1.0
2.250%
 
1.250%
 
0.375%
 

 
On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the fees payable pursuant to Section 2.10 shall be adjusted
effective as of such Adjustment Date (based upon the calculation of the Total
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section 5.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Tier V above
(notwithstanding the actual Total Leverage Ratio).  For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of New
ICE Parent beginning with the Reference Period ending as of the last day of the
fourth fiscal quarter of fiscal year 2011, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Borrower in
accordance with Section 5.1(a) or Section 5.1(b), as the case may be, of (i)
financial statements as of the end of and for such Reference Period and (ii) a
duly completed Compliance Certificate with respect to such Reference
Period.  From the Closing Date until the first Adjustment Date requiring a
change in any Applicable Percentage as provided herein, each Applicable
Percentage shall be based upon the Total Leverage Ratio on the Closing Date,
calculated on a Pro Forma Basis as of the fiscal quarter most recently ended,
after giving effect to the making of the Loans on the Closing Date (if any) as
evidenced by a Compliance Certificate delivered by the Borrower to the
Administrative Agent on the Closing Date.  Notwithstanding anything to the
contrary in this Agreement, the date of consummation of the NYSE Merger
Transactions shall constitute an Adjustment Date and the Applicable Percentage
for all Loans and the fees payable pursuant to Section 2.10 shall be adjusted
effective as of such date (based upon the calculation of the Total Leverage
Ratio set forth in the Compliance Certificate delivered pursuant to clause (i)
of Section 7.5).
 
“Applicable Period” has the meaning set forth in Section 5.1(c).
 

3

 

 

 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
 
“Arrangers” mean Wells Fargo Securities, LLC, Merrill Lynch, Price, Fenner &
Smith Incorporated and their respective successors.
 
“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by New ICE Parent or any of its Subsidiaries (whether in one
or a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries); provided that any such
sale, assignment, lease, conveyance, transfer or other disposition to give
effect to, or otherwise facilitate, directly or indirectly, any Permitted Lien
shall not constitute an Asset Disposition.
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of the Borrower, any officer of the Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of the Borrower.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.
 
“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or Section 8.1(g).
 
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an interest period of 1 month plus 1.00%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.
 
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.
 
“BofA” means Bank of America, N.A.
 
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.12) on
a single date of a group of Loans of a single Type and, in the case of LIBOR
Loans, as to which a single Interest Period is in effect.
 

4

 

 

 
“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
 
“Braves Merger Sub” means Braves Merger Sub, Inc., a Delaware corporation and
wholly owned Subsidiary of New ICE Parent.
 
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any notice or determination in connection with, and payments of
principal and interest on, LIBOR Loans, any such day that is also a day on which
trading in Dollar deposits is conducted by banks in London, England in the
London interbank Eurodollar market.
 
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
 
“Cash Equivalents” means as defined in accordance with GAAP.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.
 

5

 

 

 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 35% or
more of the equity securities of New ICE Parent entitled to vote for members of
the board of directors or equivalent governing body of New ICE Parent on a
fully-diluted basis; or
 
(b)          during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of New ICE
Parent ceases to be composed of individuals that are Continuing Directors; or
 
(c)            a “Change in Control” (or any other defined term having a similar
purpose) as defined in the documentation for the Senior Notes occurs.
 
“Clearing House Subsidiary” means any Subsidiary of New ICE Parent the principal
business of which is the provision of or conducting of clearing, depository or
settlement operations.
 
“Closing Date” means the first date upon which each of the conditions set forth
in Sections 3.1 shall have been satisfied or waived in accordance with the terms
of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, and any successor statute, and
all rules and regulations from time to time promulgated thereunder.
 
“Commitments” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on Schedule
1.1(a) under the caption “Commitment” or, if such Lender has entered into one or
more Assignment and Assumptions, the amount set forth for such Lender at such
time in the Register maintained by the Administrative Agent pursuant to Section
10.6(c) as such Lender’s “Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof or increased from
time to time pursuant to Section 2.21.
 
“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 

6

 

 

 
“Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization expense, (D) fees and integration, restructuring and severance
expenses and charges incurred during such period in connection with any
Permitted Acquisition or Asset Disposition consummated no more than six months
prior to the beginning of such Reference Period not to exceed (x) for any
Reference Period ending between the Closing Date and September 30, 2015,
$150,000,000 or (y) for any Reference Period ending after September 30, 2015,
five percent of Consolidated EBITDA for such Reference Period (calculated
without giving effect to this clause (D)), (E) noncash charges (including stock
based compensation and any impairment charge or write–off or write–down of
goodwill or other intangible assets), (F) extraordinary losses and (G) all
losses during such period resulting from any Asset Disposition outside the
ordinary course of business, all to the extent deducted in the calculation of
Consolidated Net Income for such Reference Period and all calculated in
accordance with GAAP, minus (iii) the sum of (A) extraordinary gains or income,
(B) all gains during such period resulting from any Asset Disposition outside
the ordinary course of business, (C) any cash disbursements during such period
that relate to noncash charges included in Consolidated EBITDA pursuant to
clause (ii)(E) of this definition during such Reference Period or the twelve
months preceding such Reference Period and (D) any noncash gains for such period
that represent the reversal of any accrual, or the reversal of any cash
reserves, that relates to charges included in Consolidated EBITDA pursuant to
clause (ii)(D) or (ii)(E) of this definition during such Reference Period or the
twelve months preceding such Reference Period, all to the extent included in the
calculation of Consolidated Net Income for such period and all calculated in
accordance with GAAP.
 
“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of New ICE Parent and its
Subsidiaries for such Reference Period in respect of Consolidated Total Funded
Debt (including all such interest expense accrued or capitalized during such
Reference Period, whether or not actually paid during such Reference Period),
determined on a consolidated basis in accordance with GAAP, and (ii) all
recurring unused commitment fees and other ongoing fees in respect of
Consolidated Total Funded Debt (including the unused fees provided for under
Section 2.10) paid, accrued or capitalized by New ICE Parent and its
Subsidiaries during such Reference Period.
 
“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for New ICE Parent and its Subsidiaries for such Reference Period, determined on
a consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income (or loss) of any other Person that is not a Subsidiary of New
ICE Parent (or is accounted for by New ICE Parent by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to New ICE Parent or any Subsidiary of New ICE
Parent during such period, (ii) the net income of any Subsidiary of New ICE
Parent to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such net income is not at the time permitted
by operation of the terms of its charter, certificate of incorporation or
formation or other constituent document or any agreement or instrument (other
than (x) a Credit Document or (y) any Material Indebtedness and the documents
related thereto, as in effect on the First Amendment Effective Date) or any
judgment, decree, order, statute, rule or government regulation applicable to
such Subsidiary, provided that there shall not be excluded from Consolidated Net
Income such part of net income that is used or designated as being available to
satisfy regulatory capital or liquidity requirements imposed on any Subsidiary
of New ICE Parent by any Governmental Authority or pursuant to any decree,
order, statute, rule or government regulation and (iii) without duplication of
other deductions or exclusions, any payments made during such Reference Period
permitted under Section 7.6(e).
 

7

 

 

 
“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of New ICE Parent and its Subsidiaries, as
defined according to GAAP.
 
 “Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of New ICE Parent and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.
 
“Continuing Directors” means, as of any date, members of the board of directors
or other equivalent governing body of New ICE Parent (i) who were members of
that board or equivalent governing body on the later of (A) the First Amendment
Effective Date or (B) the date 24 months prior to such date, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
 
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
 
“Credit Documents” means this Agreement, the Notes, the Fee Letters, any
Subsidiary Guaranty, the New ICE Parent Guaranty, the Ineligible Assignees
Letter Agreement, each Compliance Certificate and each Notice of Borrowing now
or hereafter executed and delivered to the Administrative Agent or any Lender by
or on behalf of the Borrower or any Guarantor with respect to this Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
 

8

 

 

 
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or (iv)
has, or has a direct or indirect parent company that has, (A) become the subject
of a proceeding under any Debtor Relief Law, or (B) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.
 
“Delaware Trust” means NYSE Group Trust I, a Delaware statutory trust (or any
successor trust as a result of the NYSE Merger Transactions).
 
“Delaware Trust Option” means the call option remedy of the Delaware Trust over
the priority shares and/or ordinary shares or other voting securities of NYSE
Group, Archipelago Holdings, Inc., or their respective Subsidiaries triggered by
a material change in law, substantially as such remedy is provided in the Trust
Agreement dated as of April 4, 2007, as in effect on the First Amendment
Effective Date (subject to changes solely to reflect the NYSE Merger
Transactions).
 

9

 

 

 
“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
 
“Documentation Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., and its
successors in its capacity as documentation agent.
 
“Dollars” or “$” means dollars of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary incorporated or otherwise organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, other than any such Subsidiary (i) of a controlled foreign
corporation within the meaning of Section 957 of the Code (a “CFC”) or (ii) that
has no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are CFCs.
 
“Dutch Foundation” means Stichting NYSE Euronext, a foundation (stichting)
incorporated and existing under the laws of The Netherlands.
 
“Dutch Foundation Option” means the call option remedy of the Dutch Foundation
over the priority shares and/or common stock or other voting securities of
Euronext N.V., a public limited liability company organized under the laws of
The Netherlands or any of its Subsidiaries triggered by a material change in
law, substantially as such remedy is provided in the Governance and Option
Agreement dated as of April 4, 2007, as in effect on the First Amendment
Effective Date (subject to changes solely to reflect the NYSE Merger
Transactions).
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.
 

10

 

 

 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
 
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, New ICE Parent or any of its Subsidiaries, within
the meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.
 
“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable:  (i) a Reportable Event, (ii) a complete or partial
withdrawal by New ICE Parent or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
New ICE Parent or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by New ICE Parent or any ERISA Affiliate under Section
4041 or 4041A of ERISA of a notice of intent to terminate any Plan or the taking
of any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by New ICE Parent or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against New ICE
Parent or any ERISA Affiliate to enforce Section 515 of ERISA, which is not
dismissed within thirty (30) days, (vi) the imposition upon New ICE Parent or
any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of New ICE
Parent or any ERISA Affiliate as a result of any alleged failure to comply with
the Code or ERISA in respect of any Plan, (vii) the engaging in or otherwise
becoming liable for a nonexempt Prohibited Transaction by New ICE Parent or any
ERISA Affiliate, or a violation of the applicable requirements of Section 404 or
405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code by
any fiduciary of any Plan for which New ICE Parent or any of its ERISA
Affiliates may be directly or indirectly liable, (viii) the occurrence with
respect to any Plan of any “accumulated funding deficiency” (within the meaning
of Section 302 of ERISA and Section 412 of the Code), whether or not waived,
(ix) with respect to plan years beginning prior to January 1, 2008, the adoption
of an amendment to any Plan that, pursuant to Section 307 of ERISA, would
require the provision of security to such Plan by New ICE Parent or an ERISA
Affiliate, or (x) with respect to plan years beginning on or after the PPA 2006
Effective Date, the incurrence of an obligation to provide a notice under
Section 101(j) of ERISA, the adoption of an amendment which may not take effect
due to the application of Section 436(c)(1) of the Code or Section 206(g)(2)(A)
of ERISA, or the payment of a contribution in order to satisfy the requirements
of Section 436(c)(2) of the Code or Section 206(g)(2)(B) of ERISA.
 

11

 

 

 
“Event of Default” has the meaning given to such term in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income, profits, net worth or
capital, franchise Taxes, and branch profits or similar Taxes (in each case,
however denominated), in each case, (A) imposed by the United States (or any
political subdivision or taxing authority thereof or therein) or as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision or taxing authority
thereof or therein) or (B) that are Other Connection Taxes, (ii) any withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment requested by the Borrower under
Section 2.19) or (B) such Lender changes its Lending Office, except in each case
to the extent that pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Recipient’s failure or
inability to comply with Section 2.17(g), (iv) any backup withholding Taxes, and
(v) any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means that certain credit agreement, dated as of
November 9, 2011, by and among the Borrower, ICE Europe Parent Limited, the
lenders party thereto and Wells Fargo as administrative agent, as amended from
time to time.
 
“Existing Credit Documents” means the Existing Credit Agreement and all “Credit
Documents” (as such term is defined in the Existing Credit Agreement), in each
case, as amended from time to time.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 

12

 

 

 
“Fee Letters” means the Joint Fee Letter and the Wells Fargo Fee Letter.
 
“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit E, together with the
attachments thereto.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president-finance, principal accounting officer or treasurer of
such Person.
 
“First Amendment” means the First Amendment to Credit Agreement, dated as of
September 12, 2013, among the Borrower, New ICE Parent, the Lenders party
thereto and the Administrative Agent.
 
“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.
 
“fiscal quarter” or “FQ” means a fiscal quarter of New ICE Parent and its
Subsidiaries.
 
“fiscal year” or “FY” means a fiscal year of New ICE Parent and its
Subsidiaries.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
 
“Foreign Subsidiary” means any Subsidiary of New ICE Parent that is not a
Domestic Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantor” means New ICE Parent, the Subsidiary Guarantors and any other Person
that guarantees the Obligations.
 

13

 

 

 
“Guaranty Fund” means any fund, deposits or pledged (or transferred) assets,
including initial, original, variation, settlement, delivery or mark-to-market
margin, buyer’s security or seller’s security, in any case whether contingent or
actual (or similar arrangement), set up, maintained or established by (i) ICE
Clear US, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv) ICE Clear
Credit, (v) ICE Clear Canada, and (vi) such other Clearing House Subsidiaries,
in each case in which its members (or other Persons) make contributions, make
deposits, set aside funds, pledge (or transfer) assets, grant security interests
in assets or transfer title to margin or other collateral assets or the like to,
among other things, enable the satisfaction (whether in whole or in part) of the
obligations of the relevant Clearing House Subsidiary or upon the default (or
other specified event) of a clearing member or the like.
 
“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to New ICE Parent and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.
 
“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:  (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, however, that, with respect to
any Clearing House Subsidiary, the term Hedge Agreement shall not include any
such transaction with respect to which such entity is a party solely in its
capacity as a central counterparty.
 

14

 

 

 
“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with New ICE Parent or any Subsidiary,
which Hedge Agreement is required or permitted under this Agreement to be
entered into by the Borrower, or any former Lender or any Affiliate of any
former Lender in its capacity as a counterparty to any such Hedge Agreement
entered into prior to the date such Person or its Affiliate ceased to be a
Lender.
 
“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.
 
“ICE Clear Credit” means ICE Clear Credit, LLC, a Delaware limited liability
company (formerly ICE Trust U.S. LLC) and a Subsidiary of the Borrower.
 
“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated under the laws of England and Wales and an indirect Wholly-Owned
Subsidiary of the Borrower.
 
“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
 
“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
 
“Increasing Lender” has the meaning set forth in Section 2.21(a).
 
“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the aggregate amount (but
only to the extent drawn and not reimbursed) of all surety bonds, letters of
credit and bankers’ acceptances issued or created for the account of such
Person, (iv) all obligations of such Person to pay the deferred purchase price
of property or services (excluding trade payables incurred in the ordinary
course of business and not more than 90 days past due), (v) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person, (vi) all Capital Lease
Obligations of such Person, (vii) all Disqualified Capital Stock issued by such
Person, with the amount of Indebtedness represented by such Disqualified Capital
Stock being equal to the greater of its voluntary or involuntary liquidation
preference and its maximum fixed repurchase price, (viii) the principal balance
outstanding and owing by such Person under any synthetic lease, tax retention
operating lease or similar off-balance sheet financing product, (ix) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (x) the net termination obligations of such Person under any Hedge
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date, and (xi) all indebtedness of the types referred to
in clauses (i) through (x) above (A) of any partnership or unincorporated joint
venture in which such Person is a general partner or joint venturer to the
extent such Person is liable therefor or (B) secured by any Lien on any property
or asset owned or held by such Person regardless of whether or not the
indebtedness secured thereby shall have been incurred or assumed by such Person
or is nonrecourse to the credit of such Person, the amount thereof being equal
to the value of the property or assets subject to such Lien; provided, however,
that (a) for the avoidance of doubt, only immediately preceding clause (x) (and
clauses (ix) and (xi) to the extent relating thereto) shall have application to
Hedge Agreements and obligations and indebtedness arising with respect thereto
and (b) with respect to any Clearing House Subsidiary, the term Indebtedness
shall not include any transaction with respect to which such entity is a party
solely in its capacity as a central counterparty.
 

15

 

 

 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Ineligible Assignees” means those certain Persons set forth in the Ineligible
Assignees Letter Agreement and all Affiliates thereof.
 
“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the First Amendment Effective Date, between the Borrower and the
Administrative Agent, as such letter agreement may be amended or modified from
time to time with the consent of the Borrower and, in accordance with Section
9.10(b), the Administrative Agent.
 
“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including
financial, business and marketing plans and customer and supplier lists and
related information), (v) all computer software and software systems (including
data, databases and related documentation), (vi) all Internet web sites and
domain names, (vii) all technology, know-how, processes and other proprietary
rights, and (viii) all licenses or other agreements to or from third parties
regarding any of the foregoing.
 
“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period to (ii) Consolidated Interest Expense for such
Reference Period.
 
“Interest Period” has the meaning given to such term in Section 2.11.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the
Borrower, dated March 18, 2013, relating to certain fees payable by the Borrower
in respect of the transactions contemplated by this Agreement.
 

16

 

 

 
“Lender” means each Person listed on Schedule 1.1(a) as having a Commitment and
each other Person that becomes a “Lender” hereunder pursuant to Section 2.19(a),
2.21 or 10.6, and their respective successors and assigns.
 
“Lender Parties” has the meaning given to such term in Section 10.11.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent.  A Lender may designate separate Lending Offices
as provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
 
“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.
 
“LIBOR Rate” means:
 
(i)           with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (A) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for deposits denominated in Dollars or (z) if no such
rate is available, the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents the rate for deposits denominated in
Dollars, in each case under (y) and (z) above at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the first day of such Interest
Period for a period substantially equal to such Interest Period and in minimum
amounts of at least $5,000,000, by (B) the amount equal to 1.00 minus the
Reserve Requirement (expressed as a decimal) for such Interest Period; and
 
(ii)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m., London time, on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day.  If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page) then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m., London time, on such
date of determination for an Interest Period equal to one month commencing on
such date of determination.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing.
 

17

 

 

 
“Loan” has the meaning given to such term in Section 2.1.
 
“Local Time” means Charlotte, North Carolina time.
 
“Margin Stock” has the meaning given to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations, affairs or
financial condition of New ICE Parent and its Subsidiaries, taken as a whole,
(ii) the ability of the Borrower or any Guarantor to perform its obligations
under this Agreement or any of the other Credit Documents or (iii) the legality,
validity or enforceability of this Agreement or any of the other Credit
Documents or the rights and remedies of the Administrative Agent and the Lenders
hereunder and thereunder.
 
“Material Contract” has the meaning given to such term in Section 4.19.
 
“Material Indebtedness” means (i) the Senior Notes and (ii) from the First
Amendment Effective Date and until the repayment in full of the Senior Notes,
any other agreement(s) creating or evidencing indebtedness for borrowed money
entered into by any of New ICE Parent, the Borrower or any Subsidiary Guarantor,
or in respect of which any of New ICE Parent, the Borrower or any Subsidiary
Guarantor is an obligor or otherwise provides a guarantee or other credit
support, in a principal amount outstanding or available for borrowing equal to
or greater than 2.5% of Consolidated Net Worth, but excluding agreements
creating or evidencing publicly traded securities (including securities
registered under the Securities Act and securities sold to underwriters for
resale pursuant to Rule 144A under the Securities Act with registration rights
or contingent registration rights or pursuant to Regulation S under the
Securities Act).
 
“Material Subsidiary” means, at any time, (i) from the First Amendment Effective
Date and until the repayment in full and termination of the Senior Notes, (A)
any Subsidiary of New ICE Parent which accounts for more than (x) 5% of the
consolidated assets of New ICE Parent and its Subsidiaries or (y) 5% of the
consolidated revenue of New ICE Parent and its Subsidiaries and (B) to the
extent not duplicative of the foregoing, any Subsidiary of New ICE Parent that
owns, directly or indirectly, 50% or more of the ownership interests of a
Subsidiary described in the foregoing clause (A) and (ii) thereafter, any one or
more Subsidiaries of New ICE Parent which collectively account for more than (A)
10% of the consolidated assets of New ICE Parent and its Subsidiaries or (B) 10%
of the consolidated revenue of New ICE Parent and its Subsidiaries.
 
“Maturity Date” means (i) the date described in Section 3.1(i) if the Closing
Date shall not have occurred on or prior to such date or (ii) the date that is
364 days after the Closing Date if the Closing Date shall have occurred on or
prior to the date described in Section 3.1(i).
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which New ICE Parent or any ERISA Affiliate
makes, is making or is obligated to make contributions or, during the
immediately preceding five plan years, has made or been obligated to make
contributions.
 

18

 

 

 
“Net Cash Proceeds” means, in the case of any Asset Disposition, the aggregate
cash proceeds received by New ICE Parent or any Subsidiary of New ICE Parent in
respect thereof, less (i) reasonable fees and out-of-pocket expenses payable by
New ICE Parent or any of its Subsidiaries in connection therewith, (ii) taxes
paid or payable as a result thereof, and (iii) the amount required to retire
Indebtedness to the extent such Indebtedness is secured by Liens on the subject
property; it being understood that the term “Net Cash Proceeds” shall include,
as and when received, any cash received upon the sale or other disposition of
any non-cash consideration received by the Borrower or any Subsidiary thereof in
respect of any of the foregoing events.
 
“New ICE Parent” has the meaning given to such term in the introductory
paragraph hereof.
 
“New ICE Parent Guaranty” means the Guaranty Agreement, dated as of the First
Amendment Effective Date, made by New ICE Parent in favor of the Administrative
Agent and the Lenders.
 
“Non-Consenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
 
“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.
 
“Non−U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by New ICE Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of New ICE Parent or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Note” means, with respect to any Lender requesting the same, the promissory
note of the Borrower in favor of such Lender evidencing the Loans made by such
Lender pursuant to Section 2.1, in substantially the form of Exhibit A, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.
 
“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of November 9, 2011, by and among the Borrower, as issuer, and the purchasers of
the Senior Notes party thereto.
 
“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
 
“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.12(b).
 
“NYSE” means NYSE Euronext, a Delaware corporation.
 

19

 

 

 
“NYSE Merger Agreement” means the Amended and Restated Agreement and Plan of
Merger, dated as of March 18, 2013, among the Borrower, New ICE Parent, Braves
Merger Sub and Yankees Merger Sub, as amended, modified or supplemented from
time to time in accordance with its terms.
 
“NYSE Merger Transactions” means the following series of transactions to be
entered into by the Borrower pursuant to the NYSE Merger Agreement:
 
(i)           On the date of consummation of the proposed merger, Braves Merger
Sub will first merge with and into the Borrower with the Borrower surviving such
merger (the “Braves Merger”).  Shares of the Borrower will be converted into an
equivalent number of new shares of New ICE Parent common stock.  The Borrower
will become a wholly owned subsidiary of New ICE Parent after the closing of the
Braves Merger.
 
(ii)           Following the effectiveness of the Braves Merger, NYSE will merge
with and into Yankees Merger Sub with Yankees Merger Sub surviving such merger
(the “Yankees Merger”).  Under certain circumstances described in the Merger
Agreement, the Yankees Merger will be restructured to provide instead for the
merger of Yankees Merger Sub with and into NYSE with NYSE surviving such
merger.  In either case, NYSE’s stock will be converted into the cash and shares
of New ICE Parent common stock that represent the merger consideration.  After
the effectiveness of the Yankees Merger, NYSE will be a wholly owned subsidiary
of New ICE Parent and sibling company of the Borrower.
 
(iii)           Following the completion of the Braves Merger and Yankees
Merger, the shares in New ICE Parent held by the Borrower will be retired and
cancelled for no consideration.
 
“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including the Bankruptcy Code and any fraudulent transfer and fraudulent
conveyance laws, whether or not the claim for such interest is allowed in such
proceeding) on the Loans, and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Borrower or any Guarantor
to the Administrative Agent, any Lender or any other Person entitled thereto,
under this Agreement or any of the other Credit Documents, and all payment and
other obligations owing or payable at any time by the Borrower to any Hedge
Party under or in connection with any Hedge Agreement to fix or limit interest
rates payable by the Borrower in respect of any Loans, in each case whether
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, and whether
existing by contract, operation of law or otherwise.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 

20

 

 

 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, excluding, in each case, such amounts that result from
a Lender’s assignment pursuant to Section 10.6, grant of a participation to a
Participant pursuant to Section 10.6(d), transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Credit Document (collectively, “Assignment Taxes”), except
for Assignment Taxes resulting from an assignment that is requested in writing
by the Borrower.
 
“Participant” has the meaning given to such term in Section 10.6(d).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), and any successor statute, and all rules and regulations from time to
time promulgated thereunder.
 
“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
“Permitted Acquisition” means (i) any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5 and (ii) the NYSE Merger Transactions.
 
“Permitted Liens” has the meaning given to such term in Section 7.3.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
 
“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA that is subject to the provisions of Title IV of ERISA (other than
a Multiemployer Plan) and to which New ICE Parent or any ERISA Affiliate may
have any liability.
 
“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008.  However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where: (A)
is the later of (x) the date on which the last collective bargaining agreement
relating to the Plan terminates (determined without regard to any extension
thereof agreed to after August 17, 2006), or (y) the first day of the first plan
year beginning on or after January 1, 2008; and (B) is January 1, 2010.
 

21

 

 

 
“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of any
Subsidiary of New ICE Parent other than the Borrower (including all Guaranty
Obligations with respect to Indebtedness of New ICE Parent and the Borrower, but
excluding (y) Indebtedness permitted pursuant to Section 7.2(iii) and (z) all
unsecured Indebtedness of any Subsidiary of New ICE Parent which is also a
Subsidiary Guarantor) and (ii) all Indebtedness of New ICE Parent and its
Subsidiaries secured by Liens other than Indebtedness secured by Liens permitted
by subparagraphs (i) through (viii), inclusive, of Section 7.3.
 
“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
 
“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (ii)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.
 
“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.
 
“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of New ICE Parent immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
 
“Register” has the meaning given to such term in Section 10.6(c).
 
“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository, clearing house, securities depository, settlement system,
multilateral trading facility, trade repository, systematic internalizer or
organized trading facility and (iii) any Subsidiary whose dividends may be
restricted, other activities undertaken by such Subsidiary may be limited or
other regulatory actions with respect to such Subsidiary may be taken, in each
case by any applicable Governmental Authority in the event that such Subsidiary
does not maintain capital at the level required by such applicable Governmental
Authority.
 
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
 
“Regulatory Capital Assets” means assets that are held due to regulatory capital
or regulatory liquidity requirements of any Regulated Subsidiary from time to
time, as set forth on the Compliance Certificate most recently delivered in
accordance with Section 5.2(a) or another written notice (in form and detail
reasonably satisfactory to the Administrative Agent) delivered to the
Administrative Agent (it being understood that such assets existing as of the
First Amendment Effective Date are reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries as part of short-term restricted cash and
investments or long-term restricted cash).
 

22

 

 

 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including any failure
to meet the minimum funding standard of, or timely make any required installment
under, Section 412 of the Code or Section 302 of ERISA, regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), (ii) any
such “reportable event” subject to advance notice to the PBGC under Section
4043(b)(3) of ERISA, (iii) any application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code, and (iv) a
cessation of operations described in Section 4062(e) of ERISA.
 
“Required Lenders” means, at any time, the Lenders holding Loans and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Loans) representing at least a majority of the
aggregate, at such time, of all outstanding Loans and Unutilized Commitments
(or, after the termination of the Commitments, the aggregate at such time of all
outstanding Loans), provided that the Commitment of, and the portion of the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction, official guidance or determination
of any arbitrator or court or other Governmental Authority or any
Self-Regulatory Organization, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or otherwise pertaining to any or all of the transactions contemplated
by this Agreement and the other Credit Documents.
 
“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.
 
“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and, with respect to the Borrower,
any other officer or similar official thereof responsible for the administration
of the obligations of the Borrower in respect of this Agreement or any other
Credit Document.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
 

23

 

 

 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“Securities Act” means the Securities Act of 1933.
 
“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, clearing houses, commodities exchanges, electronic
communication networks, insurance companies or agents, investment companies or
investment advisors.
 
“Senior Notes” means the aggregate $400,000,000 Senior Notes issued by the
Borrower pursuant to the Note Purchase Agreement, consisting of the $200,000,000
4.13% Senior Notes of the Borrower due November 9, 2018 and the  $200,000,000
4.69% Senior Notes of the Borrower due November 9, 2021, and any refinancings,
renewals, extensions or replacements thereof.
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of New ICE Parent.
 
“Subsidiary Guarantor” means each Subsidiary which is party to any Subsidiary
Guaranty.
 
“Subsidiary Guaranty” has the meaning given to such term in Section 5.10(a).
 
“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.
 
“Target” has the meaning given to such term in Section 5.9(a)(i).
 
“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments, or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitments pursuant to Section 2.6 or Section 8.2.
 

24

 

 

 
“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
 
“Threshold Amount” means, (i) from the First Amendment Effective Date and until
the repayment in full and termination of the Senior Notes, $100,000,000 and (ii)
thereafter, $200,000,000.
 
“Total Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a fiscal quarter, the ratio of (i) (i) Consolidated Total
Funded Debt as of such date to (ii) Consolidated EBITDA for such Reference
Period; provided that Consolidated Total Funded Debt as of the last day of any
fiscal quarter for purposes of calculating compliance with the financial
covenant in Section 6.1 as of such date shall not include Indebtedness permitted
pursuant to Section 7.2(iv), 7.2(v) or 7.2(vi) except to the extent such
Indebtedness has been outstanding, as of such determination date, for more than
45 days since the borrowing thereof.
 
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
 
“Transitional Consolidating Financial Statements” means an unaudited condensed
income statement and an unaudited condensed balance sheet, without footnotes or
other additional disclosures, and without comparative information for the prior
year period or the preceding balance sheet date, of the Borrower and its
Subsidiaries on a consolidated basis, and of all other Subsidiaries on a
consolidated basis, together with a reconciliation of the relevant income
statement and balance sheet amounts to the corresponding line items in the
consolidated financial statements of New ICE Parent, in a format reasonably
acceptable to the Administrative Agent; provided that a format substantially
similar to the example delivered to the Lenders prior to the First Amendment
Effective Date shall be deemed acceptable.
 
“Trust Options” means the Delaware Trust Option and the Dutch Foundation Option.
 
“Type” has the meaning given to such term in Section 2.2(a).
 
“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.
 
“Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the aggregate principal amount of all
Loans made by such Lender that are outstanding at such time.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 

25

 

 

 
“U.S. Tax Compliance Certificate” has the meaning given to such term in Section
2.17(g)(ii)(B)(3).
 
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
 
“Wells Fargo Fee Letter” means the letter from Wells Fargo and Wells Fargo
Securities, LLC, to the Borrower, dated March 18, 2013, relating to certain fees
payable by the Borrower in respect of the transactions contemplated by this
Agreement.
 
“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
“Yankees Merger Sub” means Baseball Merger Sub, LLC, a Delaware limited
liability company and a wholly owned subsidiary of New ICE Parent.
 
1.2           Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial data (including financial ratios and
other financial calculations) required to be delivered hereunder shall be
prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Borrower notifies the Administrative Agent that it wishes to amend any
financial covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then compliance with such covenant shall be determined on the basis of GAAP as
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.  Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the financial statements described in Section
4.11(a) for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for
above.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, any election or requirement to measure any financial liability
using fair value shall be disregarded.
 
1.3           Other Terms; Construction.
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, letter or other document shall be construed as referring to such
agreement, instrument, letter or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein or
in any other Credit Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 

26

 

 

 
(b)           [Reserved].
 
(c)           Notwithstanding the foregoing, calculations to determine
compliance by the Borrower with any of the covenants contained in Article VI
(and definitions related thereto) shall be determined in each case on a pro
forma basis (a “Pro Forma Basis”) after giving effect to any Acquisition, Asset
Sale or incurrence or repayment of Indebtedness (each, a “transaction”)
occurring since the beginning of the applicable Reference Period and on or prior
to the last day of such period as if such transaction had occurred as of the
first day of such period, in accordance with the following:
 
(i)           any Indebtedness incurred or assumed by New ICE Parent or any
Subsidiary thereof in connection with any transaction (including any
Indebtedness of a Person acquired in a Permitted Acquisition that is not retired
or repaid in connection therewith) shall be deemed to have been incurred or
assumed as of (and with the corresponding Consolidated Interest Expense included
from) the first day of the applicable period (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall, for purposes of such
determination, have an implied rate of interest during the applicable period
determined by utilizing the rate of interest that is or would be in effect with
respect to such Indebtedness as of the date of determination);
 
(ii)           any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition) shall be deemed to have been retired or repaid as of (and with the
corresponding Consolidated Interest Expense excluded from) the first day of the
applicable period;
 
(iii)           with respect to any Asset Disposition, income statement items
(whether positive or negative) attributable to the assets sold or otherwise
disposed of shall be excluded beginning as of the first day of the applicable
period; and
 

27

 

 

 
(iv)           with respect to any Permitted Acquisition, (A) income statement
items (whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of New ICE Parent and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable period
(provided that such income statement and balance sheet items are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent) and (B) operating expense reductions, cost savings and
other pro forma adjustments attributable to such Permitted Acquisition may be
included to the extent that such adjustments (y) would be permitted pursuant to
Article XI of Regulation S-X under the Securities Act (irrespective of whether
New ICE Parent is subject thereto) or (z) have been approved in writing by the
Administrative Agent; provided that each Compliance Certificate shall contain or
be accompanied by a brief explanation, by footnote, schedule or otherwise, of
pro forma adjustments made pursuant to this Section 1.3(c)(iv).
 
1.4           [Reserved].
 
1.5           [Reserved].
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
2.1           Commitments.  Each Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (the “Loans”) to the
Borrower, from time to time on any Business Day during the period from and
including the Closing Date to but excluding the Termination Date, in an
aggregate principal amount at any time outstanding not exceeding its Commitment,
provided that no Borrowing of Loans shall be made if, immediately after giving
effect thereto, (y) the aggregate principal amount of Loans made by any Lender
would exceed its Commitment at such time or (z) the aggregate principal amount
of Loans outstanding would exceed the aggregate Commitments at such
time.  Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Loans.
 
2.2           Borrowings.
 
(a)           The Loans shall, at the option of the Borrower and subject to the
terms and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan).  All Loans comprising the same Borrowing shall, unless
otherwise specifically provided herein, be of the same Type.
 

28

 

 

 
(b)           In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.12), the Borrower will give the Administrative Agent written notice
(i) not later than 12:00 noon, Charlotte, North Carolina time, three (3)
Business Days prior to each Borrowing to be comprised of LIBOR Loans and (ii)
not later than 12:00 noon, Charlotte, North Carolina time, on the Business Day
of any Borrowing to be comprised of Base Rate Loans; provided, however, that
requests for the Borrowing of any Loans to be made on the Closing Date may, at
the discretion of the Administrative Agent, be given with less advance notice
than as specified hereinabove.  Each such notice (each, a “Notice of Borrowing”)
shall be irrevocable, shall be given in the form of Exhibit B-1 and shall
specify (1) the aggregate principal amount and initial Type of the Loans to be
made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans,
the initial Interest Period to be applicable thereto, and (3) the requested
Borrowing Date, which shall be a Business Day.  Upon its receipt of a Notice of
Borrowing, the Administrative Agent will promptly notify each Lender of the
proposed Borrowing.  Notwithstanding anything to the contrary contained herein:
 
(i)            the aggregate principal amount of each Borrowing comprised of
Base Rate Loans shall not be less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof (or, if less, in the amount of the
aggregate Unutilized Commitments), and the aggregate principal amount of each
Borrowing comprised of LIBOR Loans shall not be less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof (or, if less, in
the amount of the aggregate Unutilized Commitments);
 
(ii)           if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
 
(iii)           if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
 
(c)           Not later than 1:00 p.m., Local Time, on the requested Borrowing
Date, each Lender will make available to the Administrative Agent at its Payment
Office an amount, in Dollars and in immediately available funds, equal to the
amount of the Loan or Loans to be made by such Lender.  To the extent such
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.
 
2.3            Disbursements; Funding Reliance; Domicile of Loans.
 
(a)           The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of each Borrowing in accordance with the terms of any
written instructions from any Authorized Officer of the Borrower, provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter.  The
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.
 

29

 

 

 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the Adjusted Base Rate.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(c)           The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.1(c) are several and not joint.  The failure of
any Lender to make any Loan or to make any such payment on any date shall not
relieve any other Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make any such payment required hereunder.
 
(d)           Each Lender may, at its option, make and maintain any Loan at, to
or for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
 
2.4            [Reserved].
 
2.5            Evidence of Debt; Notes.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
 
(b)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
by such Lender, the Type of each such Loan and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder in
respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of each such Loan
and each Lender’s share thereof.
 
(c)           The entries made in the Register and subaccounts maintained
pursuant to Section 2.5(b) (and, if consistent with the entries of the
Administrative Agent, the accounts maintained pursuant to Section 2.5(a)) shall,
to the extent permitted by applicable law, be conclusive absent manifest error
of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
 

30

 

 

 
(d)           The Loans made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a Note appropriately completed in substantially the form of Exhibit
A executed by the Borrower and payable to the order of such Lender.  Each Note
shall be entitled to all of the benefits of this Agreement and the other Credit
Documents and shall be subject to the provisions hereof and thereof.
 
2.6            Termination and Reduction of Commitments.
 
(a)           Unless sooner terminated pursuant to any other provision of this
Section 2.6 or Section 8.2, the Commitments shall be automatically and
permanently terminated on the Termination Date.
 
(b)           At any time and from time to time after the date hereof, upon not
less than five (5) Business Days’ prior written notice to the Administrative
Agent, the Borrower may terminate in whole or reduce in part the aggregate
Unutilized Commitments, provided that any such partial reduction shall be in an
aggregate amount of not less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof.  The amount of any termination or
reduction made under this Section 2.6(b) may not thereafter be reinstated;
provided that a notice of termination or reduction delivered by the Borrower
under this Section 2.6(b) may state that such notice is conditioned upon the
effectiveness or occurrence of any other event specified therein, in which case
such notice may be revoked by the Borrower by written notice to the
Administrative Agent on or before one Business Day before the specified
effective date if such condition is not satisfied.
 
(c)           Except as set forth in Section 2.6(d), each reduction of the
Commitments pursuant to this Section shall be applied ratably among the Lenders
according to their respective Commitments.
 
(d)           The Borrower may terminate the unused amount of the Commitment of
any Lender that is a Defaulting Lender upon not less than ten Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.22(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender.
 
2.7           Mandatory Payments and Prepayments.
 
(a)           [Reserved].
 
(b)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Maturity Date.
 

31

 

 

 
(c)           In the event that, at any time, the aggregate Loans outstanding
shall exceed the aggregate Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will immediately
prepay the outstanding principal amount of the Loans in the amount of such
excess.
 
2.8           Voluntary Prepayments.
 
(a)           At any time and from time to time, the Borrower shall have the
right to prepay the Loans made to the Borrower, in whole or in part, without
premium or penalty (except as provided in clause (iii) below), upon written
notice given to the Administrative Agent not later than 12:00 noon, Local Time,
three (3) Business Days prior to each intended prepayment of LIBOR Loans and one
(1) Business Day prior to each intended prepayment of Base Rate Loans, provided
that (i) each partial prepayment of LIBOR Loans shall be in an aggregate
principal amount of not less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, and each partial prepayment of Base
Rate Loans shall be in an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof, (ii) no
partial prepayment of LIBOR Loans made pursuant to any single Borrowing shall
reduce the aggregate outstanding principal amount of the remaining LIBOR Loans,
respectively, under such Borrowing to less than $5,000,000 or to any greater
amount not an integral multiple of $1,000,000 in excess thereof, and (iii)
unless made together with all amounts required under Section 2.18 to be paid as
a consequence of such prepayment, a prepayment of a LIBOR Loan may be made only
on the last day of the Interest Period applicable thereto.  Each such notice
shall specify the proposed date of such prepayment and the aggregate principal
amount and Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the
Interest Period of the Borrowing pursuant to which made), and shall be
irrevocable and shall bind the Borrower to make such prepayment on the terms
specified therein.  Loans prepaid pursuant to this Section 2.8(a) may be
reborrowed, subject to the terms and conditions of this Agreement.  In the event
the Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.
 
(b)           Each prepayment of the Loans made pursuant to Section 2.8(a) shall
be applied ratably among the Lenders holding the Loans being prepaid, in
proportion to the principal amount held by each.
 
2.9           Interest.
 
(a)           Subject to Section 2.9(b), the Borrower will pay interest in
respect of the unpaid principal amount of each Loan made to it, from the date of
Borrowing thereof until such principal amount shall be paid in full, (i) at the
Adjusted Base Rate, as in effect from time to time during such periods as such
Loan is a Base Rate Loan and (ii) at the Adjusted LIBOR Rate, as in effect from
time to time during such periods as such Loan is a LIBOR Loan.
 
(b)           Upon the occurrence and during the continuance of any Event of
Default under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the
Required Lenders) upon the occurrence and during the continuance of any other
Event of Default, all outstanding principal amounts of the Loans and, to the
greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans or other amounts plus 2% (or, in the case of
interest, fees and other amounts for which no rate is provided hereunder, at the
Adjusted Base Rate plus 2%), and, in each case, such default interest shall be
payable on demand.  To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against the Borrower of any petition
seeking any relief under any Debtor Relief Law.
 

32

 

 

 
(c)           Accrued (and theretofore unpaid) interest shall be payable as
follows:
 
(i)           in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.7,
except as provided hereinbelow), in arrears on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date; provided, that in the event the Loans are repaid or prepaid in full and
the Commitments have been terminated, then accrued interest in respect of all
Base Rate Loans shall be payable together with such repayment or prepayment on
the date thereof;
 
(ii)           in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.7,
except as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of Section
2.11(iv)) and (z) in addition, in the case of a LIBOR Loan with an Interest
Period having a duration of six months or longer, on each date on which interest
would have been payable under clause (y) above had successive Interest Periods
of three months’ duration been applicable to such LIBOR Loan; provided, that in
the event all LIBOR Loans made pursuant to a single Borrowing are repaid or
prepaid in full, then accrued interest in respect of such LIBOR Loans shall be
payable together with such repayment or prepayment on the date thereof and any
amounts due under Section 2.18, to the extent applicable; and
 
(iii)           in respect of any Loan, at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.
 
(d)           Nothing contained in this Agreement or in any other Credit
Document shall be deemed to establish or require the payment of interest to any
Lender at a rate in excess of the maximum rate permitted by applicable law.  If
the amount of interest payable for the account of any Lender on any interest
payment date would exceed the maximum amount permitted by applicable law to be
charged by such Lender, the amount of interest payable for its account on such
interest payment date shall be automatically reduced to such maximum permissible
amount.  In the event of any such reduction affecting any Lender, if from time
to time thereafter the amount of interest payable for the account of such Lender
on any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 

33

 

 

 
(e)           The Administrative Agent shall promptly notify the Borrower and
the Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender.  Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.
 
2.10           Fees.  The Borrower agrees to pay:
 
(a)           To Wells Fargo, for its own account, the administrative fee
required under the Wells Fargo Fee Letter to be paid to Wells Fargo, in the
amounts due and at the times due as required by the terms thereof; and
 
(b)           To the Administrative Agent, for the account of each Lender, a
commitment fee for each calendar quarter (or portion thereof) for the period
from and including the Closing Date, to but excluding the Termination Date, at a
per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter on such Lender’s ratable share (based on the
proportion that its Commitment bears to the aggregate Commitments) of the
average daily aggregate Unutilized Commitments, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the Termination Date.
 
2.11           Interest Periods.  Concurrently with the giving of a Notice of
Borrowing of LIBOR Loans or Notice of Conversion/Continuation in respect of any
Borrowing comprised of Base Rate Loans to be converted into, or LIBOR Loans to
be continued as, LIBOR Loans, the Borrower shall have the right to elect,
pursuant to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one, two, three or six-month period; provided, however, that:
 
(i)             all LIBOR Loans comprising a single Borrowing shall at all times
have the same Interest Period;
 
(ii)            the initial Interest Period for any LIBOR Loan shall commence on
the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
 
(iii)           LIBOR Loans may not be outstanding under more than ten (10)
separate Interest Periods at any one time (for which purpose Interest Periods
shall be deemed to be separate even if they are coterminous);
 
(iv)           if any Interest Period otherwise would expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;
 

34

 

 

 
(v)             [reserved];
 
(vi)           the Borrower may not select any Interest Period that expires
after the Maturity Date, with respect to Loans that are to be maintained as
LIBOR Loans;
 
(vii)          if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
(viii)         the Borrower may not select any Interest Period (and
consequently, no LIBOR Loans shall be made) if an Event of Default shall have
occurred and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
 
2.12           Conversions and Continuations.
 
(a)           The Borrower shall have the right, on any Business Day occurring
on or after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any LIBOR Loans the
Interest Periods for which end on the same day for an additional Interest
Period, provided that (x) any such conversion of LIBOR Loans into Base Rate
Loans shall involve an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of, LIBOR Loans shall
involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof, (y)
except as otherwise provided in Section 2.16(f), LIBOR Loans may be converted
into Base Rate Loans only on the last day of the Interest Period applicable
thereto (and, in any event, if a LIBOR Loan is converted into a Base Rate Loan
on any day other than the last day of the Interest Period applicable thereto,
the Borrower will pay, upon such conversion, all amounts required under Section
2.18 to be paid as a consequence thereof) and (z) no conversion of Base Rate
Loans into LIBOR Loans or continuation of LIBOR Loans shall be permitted during
the continuance of a Default or Event of Default.
 
(b)           The Borrower shall make each such election by giving the
Administrative Agent written notice (i) not later than 12:00 noon, Charlotte,
North Carolina time, three (3) Business Days prior to the intended effective
date of any conversion of Base Rate Loans into LIBOR Loans, or any continuation
of LIBOR Loans and (ii) not later than 12:00 noon, Charlotte, North Carolina
time, one (1) Business Day prior to the intended effective date of any
conversion of LIBOR Loans into Base Rate Loans.  Each such notice (each, a
“Notice of Conversion/Continuation”) shall be irrevocable, shall be given in the
form of Exhibit B-2 and shall specify (x) the date of such conversion or
continuation (which shall be a Business Day), (y) in the case of a conversion
into, or a continuation of, LIBOR Loans, the Interest Period to be applicable
thereto, and (z) the aggregate amount and Type of the Loans being converted or
continued.  Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each Lender of the proposed conversion
or continuation.  In the event that the Borrower shall fail to deliver a Notice
of Conversion/Continuation as provided herein with respect to any of its
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the then current Interest Period
applicable thereto (unless repaid pursuant to the terms hereof).  In the event
the Borrower shall have failed to select in a Notice of Conversion/Continuation
the duration of the Interest Period to be applicable to any conversion into, or
continuation of, its LIBOR Loans, then the Borrower shall be deemed to have
selected an Interest Period with a duration of one month.
 

35

 

 

 
2.13           Method of Payments; Computations; Apportionment of Payments.
 
(a)           All payments by the Borrower hereunder shall be made without
setoff, counterclaim or other defense, in Dollars and in immediately available
funds to the Administrative Agent, for the account of the Lenders entitled to
such payment or the Administrative Agent (except as otherwise expressly provided
herein as to payments required to be made directly to the Lenders) at its
Payment Office prior to 1:00 p.m., Local Time, on the date payment is due.  Any
payment made as required hereinabove, but after 1:00 p.m., Local Time, shall be
deemed to have been made on the next succeeding Business Day.  If any payment
falls due on a day that is not a Business Day, then such due date shall be
extended to the next succeeding Business Day (except that in the case of LIBOR
Loans to which the provisions of Section 2.11(iv) are applicable, such due date
shall be the next preceding Business Day), and such extension of time shall then
be included in the computation of payment of interest, fees or other applicable
amounts.
 
(b)           The Administrative Agent will distribute to the Lenders like
amounts relating to payments made to the Administrative Agent for the account of
the Lenders as follows:  (i) if the payment is received by 1:00 p.m., Local
Time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 1:00 p.m., Local Time, or in other
than immediately available funds, the Administrative Agent will make available
to each such Lender its ratable share of such payment by wire transfer of
immediately available funds on the next succeeding Business Day (or in the case
of uncollected funds, as soon as practicable after collected).  If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
 
(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 

36

 

 

 
(d)           All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans based on the prime
commercial lending rate of the Person serving as the Administrative Agent,
365/366 days, or (ii) in all other instances, 360 days; and in each case under
(i) and (ii) above, with regard to the actual number of days (including the
first day, but excluding the last day) elapsed.
 
(e)           Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied as follows:
 
(i)            first, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ and consultants’ fees irrespective of
whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of the Administrative Agent in connection with enforcing the rights of
the Lenders under the Credit Documents;
 
(ii)           second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Credit Document;
 
(iii)          third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
 
(iv)          fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including fees incurred and interest accruing at the
then applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);
 
(v)           fifth, to the payment of the outstanding principal amount of the
Obligations, and with respect to any Hedge Agreement between New ICE Parent or
any of its Subsidiaries, on the one hand, and any Hedge Party, on the other hand
(to the extent such Hedge Agreement is permitted hereunder), any breakage,
termination or other payments due under such Hedge Agreement and any interest
accrued thereon;
 
(vi)          sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Credit Documents
and not repaid; and
 
(vii)         seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
 

37

 

 

 
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders (and Hedge Parties, as applicable) in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above.
 
2.14           Recovery of Payments.
 
(a)           The Borrower agrees that to the extent the Borrower makes a
payment or payments to or for the account of the Administrative Agent or any
Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
 
(b)           If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to the
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount.  If any such amounts are recovered by the Administrative
Agent from the Borrower, its representative or successor in interest or such
other Person, the Administrative Agent will redistribute such amounts to the
Lenders on the same basis as such amounts were originally distributed.
 
2.15           Pro Rata Treatment.
 
(a)           All fundings, continuations and conversions of Loans shall be made
by the Lenders pro rata on the basis of their respective Commitments (in the
case of the funding of Loans pursuant to Section 2.2) or on the basis of their
respective outstanding Loans (in the case of continuations and conversions of
Loans pursuant to Section 2.12, or in the event the Commitments for Loans have
expired or have been terminated), as the case may be from time to time.  All
payments on account of principal of or interest on any Loans, fees or any other
Obligations owing to or for the account of any one or more Lenders shall be
apportioned ratably among such Lenders in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively.
 

38

 

 

 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 2.15 shall
not be construed to apply to (x) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or (y)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 2.15(b) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.15(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this Section
2.15(b) to share in the benefits of any recovery on such secured claim.
 
2.16         Increased Costs; Change in Circumstances; Illegality.
 
(a)           If any Change in Law shall:
 
(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);
 
(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender, excluding costs or expenses to the extent reflected
in the Reserve Requirement;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan) by an amount deemed by such
Lender or such Recipient to be material, or to reduce the amount of any sum
received or receivable by such Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) by an amount deemed by such Lender
or such other Recipient to be material, then, upon request of such Lender or
such other Recipient, the Borrower will pay to such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
 

39

 

 

 
(b)           If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity) by an amount deemed by such Lender to be material, then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
 
(c)           A certificate of a Lender (which shall be in reasonable detail)
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as specified in Section 2.16(a) or Section 2.16(b), and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)           If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the
Lenders.  Upon such notice, (i) all then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to the
Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
 

40

 

 

 
(f)           Notwithstanding any other provision in this Agreement, if, at any
time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower.  Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.
 
2.17         Taxes.
 
(a)           [Reserved].
 
(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c)           Payment of Other Taxes by the Borrower.  The Borrower (without
duplication of Section 2.17(b)) shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or such other Recipient timely reimburse it for the payment
of, any Other Taxes.
 

41

 

 

 
(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within ten (10) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient (whether directly or pursuant to Section 2.17(e)) or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto.  A
certificate as to the amount of such payment or liability (which shall be in
reasonable detail) delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17(d) if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.  This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
Borrower or any other Person.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 Business Days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.17,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 

42

 

 

 
(g)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from, or reduction in
the rate of, the imposition, deduction or withholding of any Indemnified Taxes
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without imposition,
deduction or withholding of such Indemnified Taxes or at a reduced rate.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.17(g)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if such Lender is not
legally able to complete, execute and submit such documentation.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 

43

 

 

 
 (4)           to the extent a Foreign Lender is not the beneficial owner of a
payment received under any of the Credit Documents, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 

44

 

 

 
(h)           Treatment of Certain Refunds.  If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17)
or that it has obtained, utilized and retained a Tax credit or relief which is
attributable to such indemnity payment or additional amount, it shall pay to the
indemnifying party an amount equal to such refund or the amount of such credit
or relief (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund, credit or relief), net of
all reasonable out-of-pocket expenses of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, credit or relief).  Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay an amount in respect of such refund,
credit or relief to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such
refund,  credit or relief had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it reasonably deems
confidential) to the indemnifying party or any other Person.
 
(i)            [Reserved].
 
(j)            Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
 
2.18         Compensation.  The Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund or maintain LIBOR Loans) that such
Lender may incur or sustain (i) if for any reason (other than a default by such
Lender) a Borrowing or continuation of, or conversion into, a LIBOR Loan to the
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation given by the Borrower, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan to the Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.19(a) or any
acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if any
prepayment of any LIBOR Loan to the Borrower is not made on any date specified
in a notice of prepayment given by the Borrower or (iv) as a consequence of any
other failure by the Borrower to make any payments with respect to any LIBOR
Loan to the Borrower when due hereunder.  Calculation of all amounts payable to
a Lender under this Section 2.18 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.18.  A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.18 by any Lender as to any additional amounts payable pursuant to this
Section 2.18 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent.  Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.18 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
 

45

 

 

 
2.19           Replacement of Lenders; Mitigation of Costs.
 
(a)           The Borrower may, at any time (other than after the occurrence and
during the continuance of an Event of Default) at its sole expense and effort,
require any Lender (i) that has requested compensation from the Borrower under
Sections 2.16(a) or 2.16(b) or payments from the Borrower under Section 2.17, or
(ii) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.16(f) or (iii) that is a Defaulting Lender or a Non-Consenting
Lender, in any case upon notice to such Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.16 or Section 2.17) and obligations under this Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:
 
(i)           the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.18) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii)         in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter;
 
(iv)         in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a
Non-Consenting Lender, such assignee shall have approved (or shall approve) such
consent, waiver or amendment that resulted in the Non-Consenting Lender becoming
a Non-Consenting Lender; and
 
(v)          such assignment does not conflict with applicable Requirements of
Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 

46

 

 

 
(b)           If any Lender requests compensation under Sections 2.16(a) or
2.16(b), or the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender gives a notice pursuant to Section 2.16(f), then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.16(a), 2.16(b) or
2.17, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 2.16(f), as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 
2.20         [Reserved].
 
2.21         Increase in Commitments.
 
(a)           From time to time on and after the Closing Date and prior to the
Termination Date, the Borrower may, upon at least 30 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Commitments by an
amount which (i) is not less than $50,000,000 or, if greater, an integral
multiple of $5,000,000 in excess thereof, with respect to any such request and
(ii) when aggregated with all prior and concurrent increases in the Commitments
pursuant to this Section 2.21, is not in excess of $200,000,000.  The Borrower
may increase the aggregate amount of the Commitments by (x) having another
lender or lenders (each, an “Additional Lender”) become party to this Agreement,
(y) agreeing with any Lender (with the consent of such Lender in its sole
discretion) to increase its Commitment hereunder (each, an “Increasing Lender”)
or (z) a combination of the procedures described in clauses (x) and (y) of this
sentence; provided that no Lender shall be obligated to increase its Commitment
without its consent.
 
(b)           Any increase in the Commitments pursuant to this Section 2.21
shall be subject to satisfaction of the following conditions:
 
(i)           The Borrower shall deliver to the Administrative Agent a
certificate dated as of the applicable increase date signed by an Authorized
Officer of the Borrower certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase;
 
(ii)           Each of the representations and warranties contained in Article
IV qualified as to materiality shall be true and correct and those not so
qualified shall be true and correct in all material respects, in each case on
and as of such date of increase with the same effect as if made on and as of
such date, both immediately before and after giving effect to such increase
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such date); and
 
(iii)          At the time of such increase, no Default or Event of Default
shall have occurred and be continuing or would result from such increase.
 

47

 

 

 
(c)           Upon any increase in the amount of the Commitments pursuant to
this Section 2.21 (each, an “Additional Commitment”):
 
(i)           Each Additional Lender or Increasing Lender shall enter into a
Joinder Agreement pursuant to which such Additional Lender and/or Increasing
Lender shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Commitment shall be increased in the agreed amount on such
date) and such Additional Lender shall thereupon become (or, if an Increasing
Lender, continue to be) a “Lender” for all purposes hereof.
 
(ii)          The Borrower shall, in coordination with the Administrative Agent,
repay all outstanding Loans and incur additional Loans from other Lenders in
each case so that the Lenders participate in each Borrowing pro rata on the
basis of their respective Commitments (after giving effect to any increase in
the Commitments pursuant to this Section 2.21) and amounts payable under Section
2.18 as a result of the actions required to be taken under this Section 2.21
shall be paid in full by the Borrower; and
 
(iii)         If any such Additional Lender is a Foreign Lender, such Additional
Lender shall deliver the forms required by Section 2.17.
 
2.22         Defaulting Lenders.
 
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and in Section 10.5.
 
(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:
 
(A)           first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder;
 
(B)           second, [reserved];
 
(C)           third, [reserved];
 
(D)           fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;
 

48

 

 

 
(E)            fifth, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement;
 
(F)           sixth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;
 
(G)           seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and
 
(H)           eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;
 
provided that if (x) such payment is a payment of the principal amount of any
Loans which such Defaulting Lender has not fully funded its appropriate share,
and (y) such Loans were made at a time when the conditions set forth in Section
3.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with the Commitments.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(iii)           Certain Fees.  No Defaulting Lender shall be entitled to receive
any commitment fee payable pursuant to Section 2.10(b) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender.
 
(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender; and provided further that such Lender shall be
obligated to reimburse the other Lenders for any breakage expenses of the type
described in Section 2.19 arising as a result of the foregoing.
 

49

 

 

 
2.23           [Reserved].
 
2.24           [Reserved].
 
ARTICLE III
 
CONDITIONS OF BORROWING
 
3.1           Conditions of Initial Borrowing.  The Closing Date shall occur
upon the satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent shall have received the following, each
of which shall be originals or telecopies or in an electronic format acceptable
to the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Authorized Officer of the Borrower, each
dated as of the Closing Date and in such number of copies as the Administrative
Agent shall have reasonably requested (or, in the case of certificates of
governmental officials, a recent date prior to the Closing Date) and each in a
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:
 
(i)            executed counterparts of this Agreement;
 
(ii)           to the extent requested by any Lender in accordance with Section
2.5(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.5(d) and executed by the Borrower;
 
(iii)          if any LIBOR Loans are to be borrowed prior to the 3rd Business
Day after the Closing Date by the Borrower, the Administrative Agent shall have
received, 3 Business Days prior to the date such LIBOR Loans are to be borrowed,
a pre-funding LIBOR indemnity letter from the Borrower and a completed Notice of
Borrowing;
 
(iv)          a certificate, signed by a Responsible Officer of the Borrower,
certifying that (i) all representations and warranties of the Borrower contained
in this Agreement and the other Credit Documents qualified as to materiality
shall be true and correct and those not so qualified shall be true and correct
in all material respects, in each case as of the Closing Date, both immediately
before and after giving effect to the transactions contemplated hereby (except
to the extent any such representation or warranty is expressly stated to have
been made as of a specific date, in which case such representation or warranty
shall be true and correct as of such date), (ii) no Default or Event of Default
has occurred and is continuing, both immediately before and after giving effect
to the transactions contemplated hereby, (iii) both immediately before and after
giving effect to the transactions contemplated hereby, (iii) both immediately
before and after giving effect to the transactions contemplated hereby, no
Material Adverse Effect has occurred since December 31, 2012, and there exists
no event, condition or state of facts that would reasonably be expected to
result in a Material Adverse Effect, and (iv) all conditions to the initial
extensions of credit hereunder set forth in this Section 3.1 and in Section 3.2
have been satisfied or waived as required hereunder;
 

50

 

 

 
(v)          a certificate of the secretary or an assistant secretary of the
Borrower as of the Closing Date, certifying (i) that attached thereto is a true
and complete copy of the articles or certificate of incorporation, certificate
of formation or other organizational document and all amendments thereto of the
Borrower, certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (ii) that attached
thereto is a true and complete copy of the bylaws, operating agreement or
similar governing document of the Borrower, as then in effect and as in effect
at all times from the date on which the resolutions referred to in clause (iii)
below were adopted to and including the date of such certificate, and (iii) that
attached thereto is a true and complete copy of resolutions adopted by the board
of directors (or similar governing body) of the Borrower, authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, and as to the incumbency and genuineness of
the signature of each officer of the Borrower executing this Agreement or any of
such other Credit Documents, and attaching all such copies of the documents
described above;
 
(vi)         a certificate as of a recent date of the good standing of the
Borrower as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction;
 
(vii)         the favorable opinions of (A) Shearman & Sterling LLP, special
counsel to the Borrower and its Subsidiaries, and (B) in-house counsel to the
Borrower and its Subsidiaries, addressing such matters as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent; and
 
(viii)       a Financial Conditions Certificate executed by the chief financial
officer of the Borrower containing the copies of the financial statements
referred to in Section 4.11 and confirming that, as of the Closing Date, after
giving effect to the consummation of the transactions contemplated hereby, the
Borrower and its Subsidiaries on a consolidated basis are solvent; and
 
(ix)          no later than three Business Days prior to the Closing Date, any
information required by the Patriot Act or necessary for the Administrative
Agent or any Lender to verify the identity of the Borrower as required by the
Patriot Act or other “know your customer” and anti-money laundering rules and
regulations; provided that such information shall have been requested by the
Administrative Agent and the Lenders reasonably in advance of the Closing Date.
 
(b)           All approvals, permits and consents of any Governmental
Authorities, any Self-Regulatory Organizations, or other Persons required in
connection the consummation of any of the transactions contemplated hereby shall
have been obtained, without the imposition of conditions that are materially
adverse to the Administrative Agent or the Lenders; all applicable waiting
periods shall have expired without any adverse action being taken or threatened
by any Governmental Authority or Self-Regulatory Organization having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority or any Self-Regulatory Organization, in each case to
enjoin, restrain or prohibit, to obtain substantial damages in respect of, or to
impose materially adverse conditions upon, this Agreement, any of the other
Credit Documents or the consummation of the transactions contemplated hereby or
that would reasonably be expected to have a Material Adverse Effect.
 

51

 

 

 
(c)            [Reserved].
 
(d)           Since December 31, 2012, both immediately before and after giving
effect to the transactions contemplated hereby, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that would reasonably be expected to have a Material Adverse Effect.
 
(e)           The Borrower shall have paid (i) to the Arrangers, the fees
required under the Joint Fee Letter to be paid to them on the Closing Date, in
the amounts due and payable on the Closing Date as required by the terms
thereof, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wells Fargo Fee Letter, and (iii) all other
fees and reasonable expenses of the Arrangers, the Administrative Agent and the
Lenders required to be paid on or prior to the Closing Date (including
reasonable fees and expenses of counsel) in connection with this Agreement and
the other Credit Documents.
 
(f)            [Reserved].
 
(g)           The Administrative Agent shall have received an Account
Designation Letter, together with written instructions from an Authorized
Officer of the Borrower, including wire transfer information, directing the
payment of the proceeds of any Loans made hereunder.
 
(h)           The Arrangers shall have received, in form and substance
reasonably satisfactory to the Arrangers, (i) copies of satisfactory audited
consolidated financial statements for the Borrower and NYSE (with respect to
NYSE, such as have been filed with the Securities and Exchange Commission) for
the fiscal years ended December 31, 2011 and 2012, (ii) copies of satisfactory
unaudited consolidated financial statements of the Borrower and NYSE (with
respect to NYSE, such as have been filed with the Securities and Exchange
Commission) for each interim quarterly period (excluding fiscal year end) ended
after the latest fiscal year referred to in clause (i) above and at least 45
days prior to the Closing Date, and unaudited consolidated financial statements
for the same period of the prior fiscal year, (iii) pro forma consolidated
financial statements as required to be included in the registration statement
filed on Form S-4 with the Securities and Exchange Commission to register the
shares being issued by New ICE Parent to NYSE stockholders, and (iv) copies of
all financial statements for NYSE which are publicly available or otherwise in
the possession of the Borrower or are required to be prepared by any applicable
governmental authority or applicable law including without limitation all
financial statements to be included in a registration statement the registration
statement filed on Form S-4 with the Securities and Exchange Commission to
register the shares being issued by New ICE Parent to NYSE stockholders.
 

52

 

 

 
(i)            The Closing Date shall have occurred not later than the earlier
of (i) 5:00 p.m., Local Time, on December 31, 2013 or, if the “Termination Date”
referred to in the NYSE Merger Agreement is extended to a later date as provided
in Section 6.2(a) of the NYSE Merger Agreement, such later date (but in any
event no later than March 31, 2014) and (ii) the date of termination of the NYSE
Merger Agreement or the public announcement by the Borrower of its intention not
to proceed with the NYSE Merger Transactions.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.
 
3.2            Conditions of All Borrowings.  The obligation of each Lender to
make any Loans hereunder is subject to the satisfaction of the following
conditions precedent on the relevant Borrowing Date (including the Closing Date,
in the case of any Loans made on the Closing Date hereunder):
 
(a)           The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b);
 
(b)           Each of the representations and warranties of the Borrower
contained in Article IV (except the representation set forth in Section 4.10
with respect to clauses (i) and (ii) of the definition of “Material Adverse
Effect” only) and in the other Credit Documents qualified as to materiality
shall be true and correct and those not so qualified shall be true and correct
in all material respects, in each case on and as of such Borrowing Date with the
same effect as if made on and as of such date, both immediately before and after
giving effect to the Loans to be made on such date (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); and
 
(c)           No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
Loans to be made on such date.
 
Each giving of a Notice of Borrowing and the consummation of each Borrowing
shall be deemed to constitute a representation by the Borrower that the
statements contained in Sections 3.2(b) and 3.2(c) are true, both as of the date
of such notice or request and as of the relevant Borrowing Date.
 

53

 

 

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, each of the
Borrower and New ICE Parent represents and warrants to the Administrative Agent
and the Lenders as follows:
 
4.1           Corporate Organization and Power.  Each of the Borrower and the
Guarantors (i) is a corporation or limited company duly organized or formed,
validly existing and is in good standing under the laws of the jurisdiction of
its incorporation (which jurisdiction, as of the Closing Date, is set forth on
Schedule 4.1), (ii) has the full corporate power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted,
and (iii) is duly qualified to do business as a foreign corporation or limited
company and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
4.2           Authorization; Enforceability.  Each of the Borrower and the
Guarantors has taken all necessary corporate or limited company action to
execute, deliver and perform each of the Credit Documents to which it is a
party, and has (or on any later date of execution and delivery will have)
validly executed and delivered each of the Credit Documents to which it is a
party.  This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of the Borrower, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law).
 
4.3           No Violation.  The execution, delivery and performance by each of
the Borrower and the Guarantors of each of the Credit Documents to which it is a
party, and compliance by it with the terms hereof and thereof, do not and will
not (i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv)  result in or
require the creation or imposition of any Lien, other than a Permitted Lien,
upon any of its properties, revenues or assets; except, in the case of clauses
(ii) and (iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 

54

 

 

 
4.4           Governmental and Third-Party Authorization; Permits.  No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by the Borrower or any Guarantor of this Agreement or
any of the other Credit Documents to which it is a party or the legality,
validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been made or obtained and that are in full
force and effect, which consents, authorizations and filings are listed on
Schedule 4.4, and (ii) consents and filings the failure to obtain or make which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  New ICE Parent and each Subsidiary thereof is in good
standing with respect to, or has maintained in effect, all governmental
approvals, licenses, permits and authorizations necessary to conduct its
business as presently conducted and to own or lease and operate its properties,
except for those the failure to obtain which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
4.5           Litigation.  Except as set forth on Schedule 4.5, there are no
actions, investigations, suits or proceedings pending or, to the knowledge of
the Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting New ICE Parent or any Subsidiary thereof or any
of their respective properties that, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.
 
4.6           Taxes.  Each of New ICE Parent and its Subsidiaries has timely
filed all material federal, state, local and foreign tax returns and reports
required to be filed by it and has paid, prior to the date on which penalties
would attach thereto or a Lien would attach to any of its properties if unpaid,
all material taxes, assessments, fees and other charges levied upon it or upon
its properties that are shown thereon as due and payable, other than those that
are not yet delinquent, or are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP (or, in the case of the Foreign Subsidiaries, generally accepted
accounting principles in the jurisdiction of its organization).  Such returns
accurately reflect in all material respects all liability for taxes of New ICE
Parent and its Subsidiaries for the periods covered thereby.  As of the Closing
Date, there is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of any of the Borrower or its Subsidiaries, and there is no material unresolved
claim by any Governmental Authority concerning the tax liability of the Borrower
or any of its Subsidiaries for any period for which tax returns have been or
were required to have been filed, other than unsecured claims for which adequate
reserves have been established in accordance with GAAP (or, in the case of the
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization).  As of the Closing Date, neither the Borrower
nor any of its Subsidiaries has waived or extended or has been requested to
waive or extend the statute of limitations relating to the payment of any taxes,
except for any waiver or extension that would not reasonably be expected to
result in a Material Adverse Effect.
 
4.7           Subsidiaries.  Schedule 4.7 sets forth a list, as of the Closing
Date, of all of the Subsidiaries of the Borrower and as to each such Subsidiary,
the percentage ownership (direct and indirect) of the Borrower in each class of
its Capital Stock and each direct owner thereof.
 

55

 

 

 
4.8           Full Disclosure.  All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
any Arranger or any Lender by or on behalf of New ICE Parent or any Subsidiary
thereof pursuant to this Agreement or the other Credit Documents is or will be
true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and not made incomplete by omitting to state a
material fact necessary to make the statements contained herein and therein, in
light of the circumstances under which such information was provided, taken as a
whole, not misleading; provided that, with respect to projections, budgets and
other estimates, each of the Borrower and New ICE Parent represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  As of the Closing Date, there is no fact known to
the Borrower or any Subsidiary thereof that has, or would reasonably be expected
to have, a Material Adverse Effect, which fact has not been set forth herein, in
the consolidated financial statements of the Borrower and its Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by the Borrower to the
Administrative Agent and/or the Lenders.
 
4.9           Margin Regulations.  Neither New ICE Parent nor the Borrower is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.  No
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any Margin Stock, to extend credit for such purpose or for any other purpose, in
each case that would violate or be inconsistent with Regulations T, U or X or
any provision of the Exchange Act.
 
4.10         No Material Adverse Effect.  There has been no Material Adverse
Effect since December 31, 2012 and there exists no event, condition or state of
facts that would reasonably be expected to result in a Material Adverse Effect.
 
4.11         Financial Matters.
 
(a)          The Borrower has heretofore furnished to the Administrative Agent
copies of the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2012, 2011 and 2010 fiscal years, in each case with the
related statements of income, stockholders’ equity, comprehensive income and
cash flows for the fiscal years then ended, together with the opinions of Ernst
& Young LLP thereon.  Such financial statements have been prepared in accordance
with GAAP and present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the respective
dates thereof and the results of operations of the Borrower and its Subsidiaries
on a consolidated basis for the respective periods then ended.  Except as fully
reflected in the most recent financial statements referred to above and the
notes thereto, there are no material liabilities or obligations with respect to
the Borrower and its Subsidiaries of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that are required in accordance
with GAAP to be reflected in such financial statements and that are not so
reflected.
 
(b)           [Reserved].
 
(c)          After giving effect to the consummation of the transactions
contemplated hereby, the Borrower (i) has capital sufficient to carry on its
businesses as conducted and as proposed to be conducted, (ii) has assets with a
fair saleable value, determined on a going concern basis, which are (y) not less
than the amount required to pay the probable liability on its existing debts as
they become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.
 

56

 

 

 
(d)          Since December 31, 2012, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, New ICE Parent’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that would reasonably be expected to have a Material Adverse Effect.
 
(e)           Neither (i) the board of directors of New ICE Parent or the
Borrower, any committee thereof or any Responsible Officer of New ICE Parent or
the Borrower has concluded that any financial statement previously furnished to
the Administrative Agent for use in connection with the transactions
contemplated by this Agreement or otherwise required to be delivered to the
Administrative Agent or the Lenders by the express terms of this Agreement
should no longer be relied upon because of an error, nor (ii) has New ICE Parent
or the Borrower been advised by its auditors that a previously issued audit
report or interim review cannot be relied on.
 
4.12         Ownership of Properties.  Each of New ICE Parent and its
Subsidiaries (i) has good and marketable title to all material real property
owned by it, (ii) holds interests as lessee under valid leases in full force and
effect with respect to all material leased real and personal property used in
connection with its business, and (iii) has good title to all of its other
material properties and assets reflected in the most recent financial statements
referred to in Section 4.11(a) (except as sold or otherwise disposed of since
the date thereof in the ordinary course of business), in each case free and
clear of all Liens other than Permitted Liens.
 
4.13         ERISA; Non-U.S. Pension Plans.
 
(a)          Each of New ICE Parent and its ERISA Affiliates is in compliance
with the applicable provisions of ERISA, and each Plan is and has been
administered in compliance with all applicable Requirements of Law, including
the applicable provisions of ERISA and the Code, in each case except where the
failure so to comply, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  No ERISA Event (i) has occurred
within the five (5) year period prior to the Closing Date, (ii) has occurred and
is continuing, or (iii) to the knowledge of the Borrower, is reasonably expected
to occur with respect to any Plan.  No Plan has any Unfunded Pension Liability
as of the most recent annual valuation date applicable thereto, and neither New
ICE Parent nor any of its ERISA Affiliates has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
 

57

 

 

 
(b)          Neither New ICE Parent nor any of its ERISA Affiliates has any
outstanding liability on account of a complete or partial withdrawal from any
Multiemployer Plan, and neither New ICE Parent nor any of its ERISA Affiliates
would become subject to any liability under ERISA if New ICE Parent or any ERISA
Affiliate were to withdraw completely from all Multiemployer Plans as of the
most recent valuation date.  No Multiemployer Plan is in “reorganization” or is
“insolvent” within the meaning of such terms under ERISA.
 
(c)           Each Non−U.S. Pension Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent such non-compliance would not
reasonably be expected to result in a Material Adverse Effect.  With respect to
each Non−U.S. Pension Plan, none of New ICE Parent, the Borrower, their
respective Affiliates or any of their directors, officers, employees or agents
has engaged in a transaction, or other act or omission (including entering into
this Agreement and any act done or to be done in connection with this
Agreement), that has subjected, or would reasonably be expected to subject, New
ICE Parent or any of its Subsidiaries, directly or indirectly, to any penalty
(including any tax or civil penalty), fine, claim or other liability (including
any liability under a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or any
liability or amount payable under section 75 or 75A of the United Kingdom
Pensions Act 1995), that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect and there are no facts or
circumstances which may give rise to any such penalty, fine, claim, or other
liability.  With respect to each Non−U.S. Pension Plan, reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with applicable law or, where required, in
accordance with ordinary accounting practices in the jurisdiction in which such
Non−U.S. Pension Plan is maintained.  The aggregate unfunded liabilities with
respect to such Non−U.S. Pension Plans would not reasonably be expected to
result in a Material Adverse Effect before the date that, in relation to a
Non−U.S. Pension Plan, (i) the entire debt is triggered under Section 75 of the
United Kingdom Pensions Act 1995 or (ii) a contribution notice or financial
support direction is issued in respect of such debt.  There are no actions,
suits or claims (other than routine claims for benefits) pending against or, to
the knowledge of New ICE Parent or the Borrower, threatened against New ICE
Parent or any of its Subsidiaries with respect to any Non−U.S. Pension Plan
which would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.
 
4.14         Environmental Matters.  Except as set forth on Schedule 4.14,
neither New ICE Parent nor any of its Subsidiaries is involved in any suit,
action or proceeding, or has received any notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims, and to the knowledge of the Borrower,
there are no threatened Environmental Claims, nor any basis therefor, which in
any such case would reasonably be expected to result in a Material Adverse
Effect.
 
4.15         Compliance with Laws.  Each of New ICE Parent and its Subsidiaries
has timely filed all material reports, documents and other materials required to
be filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 

58

 

 

 
4.16         Intellectual Property.  Each of New ICE Parent and its Subsidiaries
owns, or has the legal right to use, all Intellectual Property necessary for it
to conduct its business as currently conducted.  No claim has been asserted or
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does New ICE Parent or the Borrower know of any such claim, and to
the knowledge of New ICE Parent and the Borrower, the use of such Intellectual
Property by New ICE Parent or any Subsidiary thereof does not infringe on the
known rights of any Person, except for such claims and infringements that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
4.17         Regulated Industries.  The Borrower is not an “investment company,”
a company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940.
 
4.18         Insurance.  The assets, properties and business of New ICE Parent
and its Subsidiaries are insured against such hazards and liabilities, under
such coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
 
4.19         Material Contracts.  Schedule 4.19 lists, as of the Closing Date,
each “material contract” (within the meaning of Item 601(b)(10) of Regulation
S-K under the Securities Act) to which the Borrower or any of its Subsidiaries
is a party, by which the Borrower or any of its Subsidiaries or its properties
is bound or to which the Borrower or any of its Subsidiaries is subject
(collectively, “Material Contracts”), and also indicates the parties
thereto.  As of the Closing Date, (i) each Material Contract is in full force
and effect and is enforceable by each of the Borrower and its Subsidiaries that
is a party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general or equitable principles
or by principles of good faith and fair dealing, except where the failure to be
in such full force and effect would not reasonably be expected to have a
Material Adverse Effect, and (ii) neither the Borrower nor any of its
Subsidiaries or, to the knowledge of the Borrower, any other party thereto is in
breach of or default under any Material Contract or has given notice of
termination or cancellation of any Material Contract, except where such breach
or default or termination or cancellation would not reasonably be expected to
have a Material Adverse Effect.
 
4.20         Certain Restrictions.  No Subsidiary is a party to, or otherwise
subject to, any legal, regulatory, contractual or other restriction or any
agreement restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to New ICE Parent or
any of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary except for such restrictions existing under
or by reason of (i) this Agreement and the other Credit Documents, (ii)
applicable Requirements of Law, and (iii) any documentation evidencing or
relating to (x) Indebtedness permitted to be incurred by the Borrower or any of
its Subsidiaries under this Agreement or (y) other transactions permitted under
this Agreement; provided, in each case, that such restrictions and encumbrances
are no more restrictive than those set forth in this Agreement.
 

59

 

 

 
4.21         OFAC; Anti-Terrorism Laws.
 
(a)           Neither New ICE Parent nor any Affiliate thereof (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
 
(b)          Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
or any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto.  New ICE Parent and each Subsidiary thereof is
in compliance in all material respects with the PATRIOT Act.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each of New ICE Parent and the Borrower covenants and agrees that, until the
termination of the Commitments and the payment in full in cash of all principal
and interest with respect to the Loans together with all fees, expenses and
other amounts then due and owing hereunder:
 
5.1           Financial Statements.  The Borrower will deliver to the
Administrative Agent on behalf of the Lenders:
 
(a)          As soon as available and in any event within forty-five (45) days
(or, if earlier and if applicable to New ICE Parent, the quarterly report
deadline under the Exchange Act rules and regulations) after the end of each of
the first three fiscal quarters of each fiscal year, beginning with the second
fiscal quarter of fiscal year 2013, unaudited consolidated balance sheets of New
ICE Parent and its Subsidiaries as of the end of such fiscal quarter and
unaudited consolidated statements of income, cash flows and stockholders’ equity
for New ICE Parent and its Subsidiaries for the fiscal quarter then ended and
for that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year together with comparative budgeted figures
for the fiscal period then ended, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; provided that (i) any
financial statements required to be delivered as set forth above following the
consummation of the NYSE Merger Transactions but prior to four full fiscal
quarters ending after the consummation of the NYSE Merger Transactions shall not
be required to contain any comparative consolidated and budgeted figures and
(ii) for the first eight full fiscal quarters following the consummation of the
NYSE Merger Transactions, such quarterly financial statements shall be
accompanied by Transitional Consolidating Financial Statements and a schedule of
outstanding Indebtedness identifying the entities that have issued such
Indebtedness;
 

60

 

 

 
(b)          As soon as available and in any event within ninety (90) days (or,
if earlier and if applicable to New ICE Parent, the annual report deadline under
the Exchange Act rules and regulations) after the end of each fiscal year,
beginning with fiscal year 2013, an audited consolidated balance sheet of New
ICE Parent and its Subsidiaries as of the end of such fiscal year and the
related audited consolidated statements of income, cash flows and stockholders’
equity for New ICE Parent and its Subsidiaries for the fiscal year then ended,
including the notes thereto, in each case setting forth comparative consolidated
figures as of the end of and for the preceding fiscal year together with
comparative budgeted figures for the fiscal year then ended, all in reasonable
detail and (with respect to the audited statements) certified by the independent
certified public accounting firm regularly retained by New ICE Parent and the
Borrower or another independent certified public accounting firm of recognized
national standing reasonably acceptable to the Administrative Agent, together
with (y) a report thereon by such accountants that is not qualified as to going
concern or scope of audit and to the effect that such financial statements
present fairly in all material respects the consolidated financial condition and
results of operations of New ICE Parent and its Subsidiaries as of the dates and
for the periods indicated in accordance with GAAP applied on a basis consistent
with that of the preceding year or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such year, and (z) a letter from such
accountants to the effect that, based on and in connection with their
examination of the financial statements of New ICE Parent and its Subsidiaries,
they obtained no knowledge of the occurrence or existence of any Default or
Event of Default relating to accounting or financial reporting matters (which
certificate may be limited to the extent required by accounting rules or
guidelines), or a statement specifying the nature and period of existence of any
such Default or Event of Default disclosed by their audit; provided that (i) any
financial statements required to be delivered as set forth above following the
consummation of the NYSE Merger Transactions but prior to four full fiscal
quarters ending after the consummation of the NYSE Merger Transactions shall not
be required to contain any comparative consolidated and budgeted figures and
(ii) for any annual financial statements delivered during the period of the
first eight full fiscal quarters following the consummation of the NYSE Merger
Transactions, such annual financial statements shall be accompanied by
Transitional Consolidating Financial Statements; and
 
(c)          In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.1(a), 5.1(b) or 5.2(a) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then (i) the (i) the Borrower shall immediately deliver to
the Administrative Agent a correct Compliance Certificate for such Applicable
Period and (ii) the Borrower shall immediately pay to the Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.13.  This Section
5.1(c) shall not limit the rights of the Administrative Agent and Lenders with
respect to Sections 2.9(b) and 8.2.
 

61

 

 

 
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b) or
5.2(c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower provides notice to the
Lenders that such information has been posted on New ICE Parent’s or the
Borrower’s website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents.  The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.  Documents required to be delivered pursuant to
Sections 5.1, 5.2(a), 5.2(b) or 5.2(c) shall be deemed delivered when and to the
extent that such documents are delivered pursuant to and in accordance with the
Existing Credit Agreement.
 
5.2           Other Business and Financial Information.  The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a)          Concurrently with each delivery of the financial statements
described in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect
to the period covered by the financial statements being delivered thereunder,
executed by a Financial Officer of New ICE Parent, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenants set
forth in Article VI as of the last day of the period covered by such financial
statements and containing explanatory footnotes of all pro forma adjustments and
all adjustments to Consolidated EBITDA;
 
(b)          As soon as available and in any event within thirty (30) days after
the commencement of each fiscal year, beginning with the 2014 fiscal year, a
consolidated operating budget for the Borrower and its Subsidiaries (or, if
available, for New ICE Parent and its Subsidiaries) for such fiscal year
(prepared on an annual basis), consisting of a consolidated balance sheet and
consolidated statements of income and cash flows, together with a certificate of
a Financial Officer of New ICE Parent to the effect that such budget has been
prepared in good faith and is a reasonable estimate of the financial position
and results of operations of New ICE Parent and its Subsidiaries for the period
covered thereby; and as soon as available from time to time thereafter, any
modifications or revisions to or restatements of such budget;
 
(c)          Promptly upon the sending, filing or receipt thereof, copies of (i)
all financial statements, reports, notices and proxy statements that New ICE
Parent or the Borrower shall send or make available generally to its
stockholders, (ii) all material regular, periodic and special reports,
registration statements and prospectuses (other than on Form S-8) that New ICE
Parent or the Borrower shall render to or file with the Securities and Exchange
Commission, and (iii) all press releases (excluding member notes and circulars)
made available generally by New ICE Parent or any Subsidiary thereof to the
public concerning material developments in the business of New ICE Parent and
its Subsidiaries; provided that notwithstanding anything to the contrary
included in Section 5.1, the Borrower shall be deemed to have given notice to
the Administrative Agent and each Lender of the posting on New ICE Parent’s or
the Borrower’s Internet website of the business and financial information set
forth in clauses (i), (ii) or (iii) of this Section 5.2(c) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;
 

62

 

 

 
(d)          Promptly upon (and in any event within five (5) Business Days
after) any Responsible Officer of the Borrower obtaining knowledge thereof,
written notice of any of the following:
 
(i)           the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
 
(ii)          the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting New ICE Parent or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic regular
or day-to-day inquiries, communications, investigations or reviews), that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and any material adverse
development in any litigation or other proceeding previously reported pursuant
to Section 4.5 or this Section 5.2(d)(ii);
 
(iii)         the receipt by New ICE Parent or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, New ICE Parent or any of its Subsidiaries, where such action
would reasonably be expected to have a Material Adverse Effect;
 
(iv)         the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to New ICE Parent or an ERISA Affiliate with
respect to such ERISA Event; and
 
(v)          any other matter or event that has, or would reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
 
(e)           As promptly as reasonably possible, such other information about
the business, financial condition, operations or properties of New ICE Parent or
any of its Subsidiaries as the Administrative Agent or any Lender may from time
to time reasonably request (except with respect to information relating to
communications with any Governmental Authority or Self-Regulatory Organization
with jurisdiction over any Regulated Subsidiary).
 

63

 

 

 
5.3           Existence; Franchises; Maintenance of Properties.  Each of the
Borrower and New ICE Parent will, and will cause each of its Subsidiaries to,
(i) maintain and preserve in full force and effect its legal existence, except
as expressly permitted otherwise by Section 7.1, (ii) obtain, maintain and
preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and Self-Regulatory Organizations necessary to the ownership,
occupation or use of its properties or the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (iii) keep all material properties in good working
order and condition (normal wear and tear and damage by casualty excepted),
provided that this Section shall not prevent the Borrower or any Subsidiary
thereof from discontinuing the operation and the maintenance of any of its
properties if such discontinuance, in the good faith judgment of the Borrower,
is desirable in the conduct of its business and such discontinuance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.4           Use of Proceeds.  The proceeds of the Loans shall be used for
working capital and general corporate purposes of the Borrower, including but
not limited to the funding of the possible prepayment of the Senior Notes.
 
5.5           Compliance with Laws.  Each of the Borrower and New ICE Parent
will, and will cause each of its Subsidiaries to, comply in all respects with
all Requirements of Law applicable in respect of the conduct of its business and
the ownership and operation of its properties, except to the extent the failure
so to comply would not reasonably be expected to have a Material Adverse Effect.
 
5.6           Payment of Obligations.  Each of the Borrower and New ICE Parent
will, and will cause each of its Subsidiaries to, (i) pay, discharge or
otherwise satisfy at or before maturity all liabilities and obligations as and
when due (subject to any applicable subordination, grace and notice provisions),
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (ii) pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, if unpaid, would become a Lien (other than
a Permitted Lien) upon any of the properties of any such Person except to the
extent failure to do so would not reasonably be expected to have a Material
Adverse Effect; provided, however, that no such Person shall be required to pay
any such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which such Person is maintaining
adequate reserves with respect thereto in accordance with GAAP (or, in the case
of the Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization).
 
5.7           Insurance.  Each of the Borrower and New ICE Parent will, and will
cause each of its Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance with respect to its assets, properties and
business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated.
 

64

 

 

 
5.8           Maintenance of Books and Records; Inspection.  Each of the
Borrower and New ICE Parent will, and will cause each of its Subsidiaries to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP (or, in the case of the
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization) and in compliance with the requirements of any
Governmental Authority or Self-Regulatory Organization having jurisdiction over
it, and (ii) permit employees or agents of the Administrative Agent or any
Lender to visit and inspect its properties and examine or audit its books,
records, working papers and accounts (except with respect to information
relating to communications with any Governmental Authority or Self-Regulatory
Organization with jurisdiction over any Regulated Subsidiary or which are
confidential with respect to members or users of such Regulated Subsidiaries),
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to New ICE
Parent or the Borrower, the independent public accountants of New ICE Parent or
the Borrower and its Subsidiaries (and by this provision New ICE Parent or the
Borrower authorizes such accountants to discuss the finances and affairs of New
ICE Parent or the Borrower and its Subsidiaries), all at such times and from
time to time, upon reasonable notice and during business hours, as may be
reasonably requested; provided however, that when a Default or Event of Default
exists the Administrative Agent may do any of the foregoing at the expense of
New ICE Parent or the Borrower at any time during normal business hours and
without advance notice.
 
5.9           Permitted Acquisitions.  Each of the Borrower and New ICE Parent
shall comply with, and cause each of its applicable Subsidiaries to comply with,
the following covenants; provided, however, that the following covenants shall
be required only with respect to Permitted Acquisitions having an Acquisition
Amount exceeding $300,000,000:
 
(a)           Promptly after the consummation of any Permitted Acquisition or
such later date reasonably acceptable to the Administrative Agent, the Borrower
shall have delivered to the Administrative Agent the following, to the extent
permitted by Requirements of Law:
 
(i)           a reasonably detailed description of the material terms of such
Acquisition (including the purchase price and method and structure of payment)
and of each Person or business that is the subject of such Acquisition (each, a
“Target”);
 
(ii)          to the extent available, audited historical financial statements
of the Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;
 
(iii)         consolidated projected income statements of New ICE Parent and its
Subsidiaries (calculated on a Pro Forma Basis giving effect to such Acquisition
and the consolidation with New ICE Parent of each relevant Target) for the
one-year period (or, if available, such longer period up to three years)
following the consummation of such Acquisition, in reasonable detail, together
with any appropriate statement of assumptions and pro forma adjustments; and
 

65

 

 

 
(iv)         a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of New ICE Parent setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, the requirements set forth in Section 7.5 have
been satisfied (with financial covenant calculations to be attached to the
certificate using the Covenant Compliance Worksheet).
 
(b)          As soon as reasonably practicable after the consummation of any
such Permitted Acquisition, the Borrower will deliver to the Administrative
Agent true and correct copies of the fully executed acquisition agreement
(including schedules and exhibits thereto) and other material documents and
closing papers delivered in connection therewith.
 
5.10         Subsidiary Guarantors.
 
(a)           New ICE Parent (x) will, with respect to each Subsidiary of New
ICE Parent that is required by the terms of any Material Indebtedness to become
a party as a borrower (other than a Foreign Subsidiary that is a borrower under
Material Indebtedness and not jointly and severally liable for the obligations
of New ICE Parent, the Parent Borrower or a Subsidiary Guarantor thereunder) or
guarantees Indebtedness of New ICE Parent, the Borrower or a Subsidiary
Guarantor in respect of such Material Indebtedness, and (y) may from time to
time, with respect to any other Subsidiary of New ICE Parent, deliver to the
Administrative Agent a subsidiary guaranty agreement to provide a guaranty of
the Obligations, which shall be in a form reasonably acceptable to the
Administrative Agent (a “Subsidiary Guaranty”), executed by such Subsidiary of
New ICE Parent.  In connection with any such Subsidiary Guaranty, the Borrower
will deliver to the Lenders (with respect to any Subsidiary Guaranty delivered
pursuant to clause (x) above, substantially concurrently with the incurrence of
any such obligations in respect of any Material Indebtedness) the following
items:
 
(i)           an opinion of counsel (who may be in-house counsel for New ICE
Parent or the Borrower) addressed to the Administrative Agent and the Lenders,
substantially to the effect that such Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that such Subsidiary Guaranty
constitutes the legal, valid and binding obligation of such Person enforceable
in accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and addressing such other
matters as the Administrative Agent shall reasonably request to the extent
permitted by Requirements of Law; and
 

66

 

 

 
(ii)           (A) a copy of the certificate of incorporation (or other charter
documents) of such Subsidiary, certified as of a date that is acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary, (B) a copy of
the bylaws or similar organizational document of such Subsidiary, certified on
behalf of such Subsidiary as of a date that is acceptable to the Administrative
Agent by the corporate secretary or assistant secretary of such Subsidiary, (C)
an original certificate of good standing for such Subsidiary issued by the
applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Subsidiary and (D) copies of the resolutions of the board
of directors and, if required, stockholders or other equity owners of such
Subsidiary authorizing the execution, delivery and performance of the
agreements, documents and instruments executed pursuant to this Section 5.10,
certified on behalf of such Subsidiary by an Authorized Officer of such
Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
(b)          The Lenders agree that any Subsidiary Guarantor shall be
automatically released from any Subsidiary Guaranty upon the written request of
the Borrower (including a certification that the following conditions to release
have been or will be concurrently satisfied), provided that (i) such Subsidiary
Guarantor has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under any such
Subsidiary Guaranty) as an obligor in respect of all Material Indebtedness (or
such Subsidiary Guarantor is not at such time an obligor in respect of any
Material Indebtedness), (ii) at the time of such release and discharge and
immediately after giving effect thereto, no Default or Event of Default shall
exist and (ii, (iii) if any fee or other form of consideration is given to any
holder of any Material Indebtedness for the purpose of such release, the Lenders
shall receive equivalent consideration and (iv) if such Subsidiary Guarantor is
NYSE, at the time of such release and discharge, the lowest rating of any
issuance by New ICE Parent of senior, unsecured, long−term indebtedness for
borrowed money that is not guaranteed by any Person (unless, immediately after
giving effect to such release and discharge, such Person is also an obligor of
the Obligations) or subject to any other credit enhancement by Standard & Poor’s
Financial Services LLC and Moody’s Investors Service, Inc. is not less than BBB-
and Baa3 respectively.
 
5.11         OFAC, PATRIOT Act Compliance.  Each of the Borrower and New ICE
Parent will, and will cause each of its Subsidiaries to, (i) refrain from doing
business in a Sanctioned Country or with a Sanctioned Person in violation of the
economic sanctions of the United States administered by OFAC, and (ii) provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
5.12         Further Assurances.  Each of the Borrower and New ICE Parent will,
and will cause each of its Subsidiaries to, make, execute, endorse, acknowledge
and deliver any amendments, modifications or supplements hereto and restatements
hereof and any other agreements, instruments or documents, and take any and all
such other actions, as may from time to time be reasonably requested by the
Administrative Agent or the Required Lenders to effect, confirm or further
assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.
 
5.13         [Reserved]Note Purchase Agreement.  New ICE Parent will provide the
Administrative Agent with copies of any and all amendments, modifications,
restatements, replacements, extensions, renewals and supplements to the Note
Purchase Agreement occurring after the First Amendment Effective Date,
reasonably promptly upon their full execution and delivery.
 

67

 

 

 
5.14         Springing Modification of Terms.  Notwithstanding anything in
Section 10.5 to the contrary, upon any amendment to the Existing Credit
Agreement, this Agreement shall be deemed automatically amended to conform to
the amended provisions thereof and all amended defined terms used therein
(except to the extent such provisions and definitions relate to the pricing
levels set forth in the definition of Applicable Percentage or to facilities
included in the Existing Credit Agreement for which corresponding facilities are
not included herein, such as term loans, swingline facilities, letter of credit
facilities, foreign currency borrowings and foreign borrowers).  The parties
agree to promptly execute and deliver each such conforming amendment to this
Agreement in form and substance satisfactory to the Required Lenders evidencing
such amendment of this Agreement, provided that the execution and delivery of
any such amendment shall not be a precondition to the effectiveness of such
amendment, but shall merely be for the convenience of the parties hereto.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
Each of New ICE Parent and the Borrower covenants and agrees that, until the
termination of the Commitments and the payment in full in cash of all principal
and interest with respect to the Loans  together with all fees, expenses and
other amounts then due and owing hereunder:
 
6.1           Maximum Total Leverage Ratio.  The Total Leverage Ratio as of the
last day of any fiscal quarter, beginning with the second fiscal quarter of
2013, shall not be greater than the ratio of 3.25 to 1.00.
 
6.2           Minimum Interest Coverage Ratio.  The Interest Coverage Ratio as
of the last day of any fiscal quarter, beginning with the second fiscal quarter
of 2013, shall not be less than 5.0 to 1.0.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
Each of the Borrower and New ICE Parent covenants and agrees that, until the
termination of the Commitments and the payment in full in cash of all principal
and interest with respect to the Loans together with all fees, expenses and
other amounts then due and owing hereunder:
 
7.1           Merger; Consolidation.  Each of the Borrower and New ICE Parent
will not, and will not permit or cause any of its Subsidiaries to, liquidate,
wind up or dissolve, or enter into any consolidation, amalgamation, merger or
other combination, or agree to do any of the foregoing; provided, however, that
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom:
 

68

 

 

 
(i)           any Subsidiary of New ICE Parent (other than the Borrower) may
merge, consolidate or amalgamate with, or be liquidated into, (x) the Borrower
(so long as the Borrower is the surviving or continuing entity), (y) any other
Subsidiary of New ICE Parent (other than (A) the Borrower or (B) any Subsidiary
Guarantor unless the surviving or continuing entity is a Subsidiary Guarantor)
or (z) any other Person, so long as such merger, consolidation or amalgamation
constitutes a Permitted Acquisition and the applicable provisions of Sections
5.9 and 7.5 are satisfied, and if either Person is a Wholly Owned Subsidiary
and/or a Subsidiary Guarantor, the surviving Person is a Wholly Owned Subsidiary
and/or a Subsidiary Guarantor, as applicable;
 
(ii)          the Borrower may merge, consolidate or amalgamate with another
Person (other than New ICE Parent or any Subsidiary thereof), so long as
(y)  the Borrower is the surviving entity, and (z) if such merger, consolidation
or amalgamation constitutes an Acquisition, the applicable conditions and
requirements of Sections 5.9 and 7.5 are satisfied;
 
(iii)         New ICE Parent may merge, consolidate or amalgamate with another
Person (other than the Borrower or any other Subsidiary of New ICE Parent), so
long as (y) New ICE Parent is the surviving entity and (z) if such merger,
consolidation or amalgamation constitutes an Acquisition, the applicable
conditions and requirements of Sections 5.9 and 7.5 are satisfied;
 
(iv)         to the extent not otherwise permitted under the foregoing clauses,
any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and/or no longer conducts any active trade or
business may be liquidated, wound up and dissolved;
 
(v)          any of the Trust Options may be exercised; and
 
(vi)         New ICE Parent may merge, consolidate or amalgamate with any
Wholly-Owned Subsidiary of New ICE Parent (including the Borrower) and the
Borrower may merge, consolidate or amalgamate with any Wholly-Owned Subsidiary
of New ICE Parent, in each case, so long as (y) the surviving entity is either
New ICE Parent or a Wholly-Owned Subsidiary of New ICE Parent and shall be
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia; and (z) if such merger, consolidation or
amalgamation involves (1) New ICE Parent and New ICE Parent is not the surviving
entity or (2) the Borrower and the Borrower is not the surviving entity, then
(A) immediately after giving effect to such merger, consolidation or
amalgamation, no Default or Event of Default shall exist, (B)(I) to the extent
New ICE Parent is not the surviving entity, such Wholly-Owned Subsidiary
(“Successor New ICE Parent”) shall assume the Obligations of New ICE Parent
under the Credit Documents pursuant to documentation reasonably acceptable to
the Administrative Agent and (II) to the extent the Borrower is not the
surviving entity, such Wholly-Owned Subsidiary (the “Successor Borrower”) shall
assume the Obligations of the Borrower under the Credit Documents pursuant to
documentation reasonably acceptable to the Administrative Agent and prior to the
effectiveness thereof the Administrative Agent and the Lenders shall have
received all information required by the PATRIOT Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Successor New
ICE Parent or Successor Borrower as required by the PATRIOT Act or other “know
your customer” and anti-money laundering rules and regulations; provided that
such information shall have been requested by the Administrative Agent and the
applicable Lender reasonably in advance of the effectiveness of such merger,
consolidation or amalgamation, (C) if requested, the Administrative Agent shall
have received an opinion of a nationally recognized independent counsel as to
the enforceability of the assumption of the Obligations by the Successor New ICE
Parent or the Successor Borrower, as applicable, and (D) the Credit Parties
shall be in compliance with the covenants specified in Article VI on a Pro Forma
Basis giving effect to such merger, consolidation or amalgamation.
 

69

 

 

 
7.2           Indebtedness.  Each of the Borrower and New ICE Parent will not,
and will not permit or cause any of its Subsidiaries to, create, incur, assume
or suffer to exist any Indebtedness other than (without duplication):
 
(i)            Indebtedness of the Borrower and New ICE Parent in favor of the
Administrative Agent and the Lenders incurred under this Agreement and the other
Credit Documents;
 
(ii)           accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
 
(iii)          unsecured loans and advances by New ICE Parent or any Subsidiary
thereof to New ICE Parent or any other Subsidiary thereof;
 
(iv)          Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as are reasonably satisfactory
to the Administrative Agent and capable of being marked to market on a daily
basis) granted by, any Clearing House Subsidiary from the Federal Reserve
Discount Window or other central bank money market operations or other central
securities depositories or external custodians or other credit providers in
support of, or related to, such Subsidiary’s clearing, depository and settlement
business, or matters reasonably related or incidental thereto, to the extent not
prohibited by applicable Governmental Authorities, provided that any such
Indebtedness is not outstanding for longer than 30 days;
 
(v)           Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as are reasonably satisfactory
to the Administrative Agent and capable of being marked to market on a daily
basis) granted by, any Clearing House Subsidiary in respect of repurchase
agreements, reverse repurchase agreements, sell buy back and buy sell back
agreements, securities lending and borrowing agreements and any other similar
agreement or transaction (including Hedge Agreements) entered into by such
Clearing House Subsidiary in the ordinary course of its clearing, depository and
settlement operations, or matters reasonably related or incidental thereto, or
in the management of its liabilities, provided that the amount of such
Indebtedness does not exceed the market value of the securities or other assets
sold, loaned or borrowed or otherwise subject to such applicable agreement or
transaction, as the case may be;
 

70

 

 

 
(vi)           short-term Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of any credit facility relating to the clearing, depository and settlement
business of such Clearing House Subsidiary, and the purpose of which is to
provide funding (A) to satisfy any outstanding obligations of any suspended or
defaulted clearing member or participant (or any clearing member or participant
that could be declared suspended or defaulted) to any Clearing House Subsidiary
as provided in the applicable rules or standardized terms and conditions of the
business operated by such Clearing House Subsidiary, (B) with respect to the
transfer of positions and related margin from a suspended or defaulted clearing
member or participant to another clearing member or participant, (C) to make a
transfer in cash in respect of margin related to such suspended or defaulted
clearing member’s or participant’s positions, (D) in the event of a liquidity
constraint or default by a depositary of such Clearing House Subsidiary, (E) to
facilitate the settlement of margin transactions associated with such Clearing
House Subsidiary’s business activities or (F) for other matters reasonably
related or incidental thereto;
 
(vii)          [reserved]Indebtedness of the Borrower evidenced by the Senior
Notes;
 
(viii)        unsecured Indebtedness of New ICE Parent or the Borrower under
Hedge Agreements entered into in the ordinary course of business to manage
existing or anticipated interest rate or foreign currency risk and not for
speculative purposes;
 
(ix)          Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by any Subsidiary that is a clearing house operator acting in its
capacity as a central counterparty;
 
(x)           Indebtedness secured by Liens permitted pursuant to Sections
7.3(i) through 7.3(vii);
 
(xi)          unsecured Indebtedness of any Foreign Subsidiary outstanding at
the time such Person became a Subsidiary; provided that such Indebtedness shall
not have been incurred in contemplation of such Person becoming a Subsidiary;
 
(xii)         other unsecured Indebtedness of New ICE Parent, the Borrower or
any Subsidiary Guarantor; provided that (A) that at the time of incurrence of
such Indebtedness, no Default or Event of Default shall have occurred and be
continuing (or would result therefrom), and (B) the Borrower is in compliance
with the Total Leverage Ratio covenant set forth in Section 6.1 on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness; and
 

71

 

 

 
(xiii)        other Priority Indebtedness of New ICE Parent and its
Subsidiaries; provided that at the time of incurrence of such Priority
Indebtedness (or in the case of Indebtedness of the type described in Section
7.2(iv), on the 31st day following the incurrence of such Indebtedness, if not
sooner repaid in full) and after giving effect thereto and to the application of
the proceeds thereof, (A) no Default or Event of Default shall have occurred and
be continuing (or would result therefrom) and (B) the aggregate amount of all
such Indebtedness permitted pursuant to this Section 7.2(xiii) shall not exceed
an amount equal to 15%(x) from the First Amendment Effective Date and until the
repayment in full and termination of the Senior Notes, 10%, or (y) thereafter,
15%, in each case of the Consolidated Net Worth of New ICE Parent and its
Subsidiaries (to be determined on a Pro Forma Basis as of the end of the most
recently ended fiscal quarter of New ICE Parent for which financial statements
have been delivered pursuant to Sections 5.1(a) or 5.1(b) or the First
Amendment).
 
7.3           Liens.  Each of the Borrower and New ICE Parent will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist, any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired or agree
to do any of the foregoing, other than the following (collectively, “Permitted
Liens”):
 
(i)            Liens in existence on the Closing Date and set forth on Schedule
7.3 and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
 
(ii)           Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business securing sums (A) not constituting borrowed money that are not overdue
by more than 90 days or (B) the validity or amount of which is being contested
in good faith by appropriate proceedings;
 
(iii)          Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(l))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
 
(iv)          Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent for a period of more than 30 days
or remain payable without any penalty or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (or, in the case of the Foreign Subsidiaries, generally
accepted accounting principles in the jurisdiction of its organization), if so
required;
 
(v)           any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(i);
 

72

 

 

 
(vi)          any leases, subleases, licenses or sublicenses granted by New ICE
Parent or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of New
ICE Parent and its Subsidiaries, and any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or license permitted under
this Agreement;
 
(vii)         Liens created or existing over all or any part of any Guaranty
Fund or any Regulatory Capital Assets;
 
(viii)        Liens securing Indebtedness permitted pursuant to Sections
7.2(iv), 7.2(v) or 7.2(vi);
 
(ix)          Liens securing (A) purchase money Indebtedness of New ICE Parent
and its Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by New ICE Parent and its
Subsidiaries in connection with a Permitted Acquisition or other transaction
permitted under this Agreement), including Capital Lease Obligations, and any
renewals, replacements, refinancings or extensions thereof; provided that (x)
any such Lien shall attach to the property being acquired, constructed or
improved with such Indebtedness concurrently with or within ninety (90) days
after the acquisition (or completion of construction or improvement) or the
refinancing thereof by New ICE Parent or such Subsidiary, (y) the amount of the
Indebtedness secured by such Lien shall not exceed 100% of the cost to New ICE
Parent or such Subsidiary of acquiring, constructing or improving the property
and any other assets then being financed solely by the same financing source,
and (z) any such Lien shall not encumber any other property of New ICE Parent or
any of its Subsidiaries except assets then being financed solely by the same
financing source, and (B) other obligations of New ICE Parent and its
Subsidiaries (other than any obligation with respect to the Senior Notes), in an
aggregate principal amount for all such Indebtedness secured by Liens permitted
pursuant to clauses (A) and (B) above not exceeding $100,000,000 outstanding at
any time;
 
(x)           Liens resulting from the existence or exercise of any of the Trust
Options;
 
(xi)          other Liens consisting of minor defects in title that do not
interfere with New ICE Parent’s or the applicable Subsidiary’s ability to
conduct its business as currently conducted; and
 
(xii)         other Liens incurred by Subsidiaries of New ICE Parent; provided
that the total amount of the Indebtedness and other obligations secured thereby
(x) shall be permitted by Section 7.2(xiii) and (y) does not exceed 2.5% of the
Consolidated Net Worth of New ICE Parent and its Subsidiaries (to be determined
on a Pro Forma Basis as of the end of the most recently ended fiscal quarter of
New ICE Parent for which financial statements have been delivered pursuant to
Sections 5.1(a) or 5.1(b) or the First Amendment); provided, however, that no
such Liens may secure obligations under the Senior Notes or the Note Purchase
Agreement.
 

73

 

 

 
7.4           Asset Dispositions.  Each of the Borrower and New ICE Parent will
not, and will not permit or cause any of its Subsidiaries to, directly or
indirectly, make or agree to make any Asset Disposition except for:
 
(i)           the sale, exchange or other disposition of inventory, Cash
Equivalents, assets and properties in the ordinary course of business, the sale
or write-off of past due or impaired accounts receivable for collection purposes
(but not for factoring, securitization or other financing purposes to the extent
not otherwise permitted hereunder), and the termination or unwinding of Hedge
Agreements permitted hereunder;
 
(ii)          any Asset Disposition between and among New ICE Parent or any of
its Subsidiaries;
 
(iii)         the disposition of any property or asset of New ICE Parent or any
Subsidiary resulting from any casualty event or other insured damage, or any
taking under power of eminent domain or by condemnation or similar proceeding;
 
(iv)         any Asset Disposition outside the ordinary course of business;
provided that (A) such Asset Disposition, whether in one transaction or a series
of transactions, does not constitute all or substantially all of the assets of
New ICE Parent and its Subsidiaries taken as a whole, (B) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (C)
in respect of any Asset Disposition with an aggregate book or fair value
exceeding $500,000,000, New ICE Parent shall provide the Lenders with a
Compliance Certificate prepared on a Pro Forma Basis after giving effect to such
Asset Disposition demonstrating compliance with the covenants in Article VI; and
 
(v)          any Asset Disposition in connection with Indebtedness permitted
pursuant to Sections 7.2(iv), 7.2(v) and 7.2(vi) and Liens permitted pursuant to
Section 7.3(viii).
 
7.5           Acquisitions.  Each of the Borrower and New ICE Parent will not,
and will not permit or cause any of its Subsidiaries to, consummate any
Acquisition, provided that New ICE Parent or any of its Subsidiaries may
consummate any Acquisition so long as (i) New ICE Parent and the Borrower are in
compliance with the covenants in Article VI on a Pro Forma Basis after giving
effect to such Acquisition; provided, however, that prior to the closing of an
Acquisition having an Acquisition Amount exceeding $300,000,000, the Borrower
shall provide the Lenders with a Compliance Certificate prepared on a Pro Forma
Basis that demonstrates such compliance, (ii) in the case of an Acquisition to
which the Borrower is a party involving a merger, amalgamation or the
acquisition of control of the Capital Stock of a Person, the Borrower is the
surviving or acquiring entity (except as expressly permitted in accordance with
Section 7.1(vi)), as the case may be, (iii) each business acquired shall be in
substantially the same line of business as the business conducted by New ICE
Parent or its Subsidiaries on the Closing Date or in lines of business
reasonably related thereto or in support thereof, (iv) the board of directors or
equivalent governing body of the Person whose Capital Stock or business is
acquired shall have approved such Acquisition, if required by applicable law
(but provided in any event such Acquisition shall not be “hostile”), and (v) no
Default or Event of Default shall have occurred and be continuing at the time of
the consummation of any such Acquisition or would exist immediately after giving
effect thereto.
 

74

 

 

 
 
7.6           Restricted Payments.  Each of the Borrower and New ICE Parent will
not, and will not permit or cause any of its Subsidiaries to, directly or
indirectly, declare or make any dividend payment, or make any other distribution
of cash, property or assets, in respect of any of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or purchase, redeem,
retire or otherwise acquire for value any shares of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or set aside funds for
any of the foregoing (any of the foregoing being a “Restricted Payment”), except
that:
 
(a)          each Subsidiary may make payments to New ICE Parent for its
proportionate share of the tax liability of the affiliated group of entities
that file consolidated federal income tax returns;
 
(b)          each Subsidiary of New ICE Parent may declare and make dividend
payments or other distributions ratably with respect to the applicable class of
their Capital Stock, in each case to the extent not prohibited under applicable
Requirements of Law;
 
(c)          New ICE Parent and any of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in its Capital Stock;
 
(d)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, New ICE Parent may make any Restricted
Payment;
 
(e)          the Subsidiaries of New ICE Parent may make payments of profit
sharing entitlements, rebates, incentives, partnership distributions or similar
entitlements; and
 
(f)           any Subsidiary may surrender or receive UK tax losses and make or
receive payment in respect thereof to or from any Affiliate in accordance with
its usual practice.
 
7.7           Transactions with Affiliates.  New ICE Parent will not and will
not permit any Subsidiary to enter into directly or indirectly any material
transaction or material group of related transactions (including the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than New ICE Parent or another Subsidiary)
except upon fair and reasonable terms that are not materially less favorable to
New ICE Parent or such Subsidiary, taken as a whole, than would be obtainable in
a comparable arm’s-length transaction with a Person not an Affiliate.
 
7.8           Lines of Business.  New ICE Parent will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which New ICE Parent and its Subsidiaries, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which New ICE Parent and its Subsidiaries, taken as a whole, are
engaged on the First Amendment Effective Date.
 
7.9           Fiscal Year.  Each of the Borrower and New ICE Parent will not,
and will not permit or cause any of its Subsidiaries to, change its fiscal year
or its method of determining fiscal quarters.
 
7.10         Accounting Changes.  Other than as permitted pursuant to Section
1.2, New ICE Parent will not, and will not permit or cause any of its
Subsidiaries to, make or permit any material change in its accounting policies
or reporting practices, except as may be required by GAAP (or, in the case of
the Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization).
 

75

 

 

 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
8.1           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
(a)           the Borrower shall fail to pay when due (i) any principal of any
Loan, or (ii) any interest on any Loan or other Obligation, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement), and (in the case of this clause (ii) only) such failure shall
continue for a period of three (3) Business Days;
 
(b)           New ICE Parent or the Borrower shall (i) fail to observe, perform
or comply with any condition, covenant or agreement contained in any of Sections
5.2(d)(i), 5.3, 5.4, or 5.10 or in Articles VI or VII or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in
Sections 5.1 or 5.2 (other than Section 5.2(d)(i)) and (in the case of this
clause (ii) only) such failure shall continue unremedied for a period of five
(5) days after the earlier of (y) the date on which a Responsible Officer of New
ICE Parent or the Borrower acquires knowledge thereof and (z) the date on which
written notice thereof is delivered by the Administrative Agent or any Lender to
New ICE Parent or the Borrower;
 
(c)           New ICE Parent, the Borrower or any Subsidiary Guarantor shall
fail to observe, perform or comply with any condition, covenant or agreement
contained in this Agreement or any of the other Credit Documents other than
those enumerated in Sections 8.1(a) and 8.1(b), and such failure (i) by the
express terms of such Credit Document, constitutes an Event of Default, or (ii)
shall continue unremedied for any grace period specifically applicable thereto
or, if no grace period is specifically applicable, for a period of thirty (30)
days after the earlier of (y) the date on which a Responsible Officer of New ICE
Parent or the Borrower or any Subsidiary Guarantor acquires knowledge thereof
and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to New ICE Parent or the Borrower;
 
(d)          any representation or warranty made or deemed made by or on behalf
of New ICE Parent, the Borrower or any Subsidiary Guarantor in this Agreement,
in any Compliance Certificate or in any of the other Credit Documents or any
other writing furnished pursuant to any of the foregoing shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
 

76

 

 

 
(e)           (i) New ICE Parent, the Borrower or any of their respective
Subsidiaries shall (A) fail to pay when due (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise and after giving effect
to any applicable grace period or notice provisions) any principal of or
interest due under any other Indebtedness (other than the Indebtedness incurred
pursuant to this Agreement, the Existing Credit Documents, the Note Purchase
Agreement and the Senior Notes) having an aggregate principal amount of at least
the Threshold Amount or (B) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness, or any other event shall occur
or condition exist in respect thereof, and the effect of such failure, event or
condition is to cause, or permit the holder or holders of such Indebtedness (or
a trustee or agent on its or their behalf) to cause (with or without the giving
of notice, lapse of time, or both), without regard to any subordination terms
with respect thereto, such Indebtedness to become due prior to its stated
maturity or any regularly scheduled date of payment, or (C) any event shall
occur or condition exist that obligates New ICE Parent or any of its
Subsidiaries to purchase, repurchase or redeem prior to its stated maturity or
any regularly scheduled date of payment any Indebtedness in an aggregate
principal amount in excess of the Threshold Amount (provided, however, that this
clause (i) of this Section 8.1(e) shall not apply to (1) any secured
Indebtedness of any Clearing House Subsidiary that is recourse only to such
Clearing House Subsidiary and its property and assets and has not been
outstanding for more than 45 days since the borrowing thereof and (2) any
unsecured Indebtedness of any Clearing House Subsidiary that is recourse only to
such Clearing House Subsidiary and has not been outstanding for more than 5
Business Days since the borrowing thereof); or (ii) an event of default shall
occur under the Existing Credit Documents, the Note Purchase Agreement or the
Senior Notes;
 
(f)           New ICE Parent, the Borrower or any Material Subsidiary shall (i)
file a voluntary petition or commence a voluntary case seeking liquidation,
winding-up, reorganization, dissolution, arrangement, readjustment of debts or
any other relief under the Bankruptcy Code or under any other applicable Debtor
Relief Law (except, in the case of ICE Europe Parent Limited, in connection with
any reorganization on a solvent basis permitted by Section 7.1), now or
hereafter in effect, (ii) consent to the institution of, or fail to controvert
in a timely and appropriate manner, any petition or case of the type described
in Section 8.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action to authorize or approve any of the foregoing;
 
(g)          any involuntary petition or case shall be filed or commenced
against New ICE Parent, the Borrower or any Material Subsidiary seeking
liquidation, winding-up, reorganization, dissolution, arrangement, readjustment
of debts, the appointment of a custodian, trustee, receiver or similar official
for it or all or a substantial part of its properties or any other relief under
the Bankruptcy Code or under any other Debtor Relief Law, now or hereafter in
effect, and such petition or case shall continue undismissed and unstayed for a
period of sixty (60) days; or an order, judgment or decree approving or ordering
any of the foregoing shall be entered in any such proceeding;
 
(h)           [Reserved];
 
(i)           any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of the Threshold Amount shall be entered or
filed against New ICE Parent, the Borrower or any of their respective
Subsidiaries or any of their respective properties and the same shall not be
paid, dismissed, bonded, vacated, stayed or discharged within a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale of such property thereunder;
 

77

 

 

 
(j)           any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to the Borrower or any Guarantor, or the Borrower or any
Guarantor or any Person acting on behalf thereof shall deny or disaffirm the
Borrower’s or such Guarantor’s obligations thereunder;
 
(k)           a Change of Control shall have occurred;
 
(l)           any ERISA Event or any other event or condition shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, New ICE Parent and its ERISA Affiliates have incurred, or would
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
the Threshold Amount;
 
(m)          New ICE Parent or any of its Subsidiaries shall have been notified
that any of them has, in relation to a Non−U.S. Pension Plan, incurred a debt or
other liability under section 75 or 75A of the United Kingdom Pensions Act 1995,
or has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Non−U.S. Pension Plans, in each
case that would reasonably be expected to result in a Material Adverse Effect;
or
 
(n)           any one or more licenses, permits, accreditations or
authorizations of New ICE Parent, the Borrower or any of their respective
Subsidiaries shall be suspended, limited or terminated or shall not be renewed,
or any other action shall be taken by any Governmental Authority or
Self-Regulatory Organization in response to any alleged failure by New ICE
Parent or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and (i) such action, individually or in the aggregate, has
or would reasonably be expected to have a Material Adverse Effect and (ii) such
suspension, limitation, termination, non-renewal or other action shall continue
unremedied for 90 days following the earlier of (y) the date on which a
Responsible Officer of New ICE Parent or the Borrower acquires knowledge thereof
and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to New ICE Parent or the Borrower.
 
Notwithstanding anything herein to the contrary, neither the existence nor the
exercise of any of the Trust Options shall, by itself, constitute a Default or
Event of Default; provided, however, that the circumstances giving rise to the
exercise of any Trust Option may independently constitute a Default or Event of
Default in accordance with the terms hereof.
 
8.2           Remedies:  Termination of Commitments, Acceleration, etc.  Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
 
(a)           declare the Commitments to be terminated, whereupon the same shall
terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments shall automatically be terminated;
 

78

 

 

 
(b)           declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but, for the avoidance of doubt, excluding any amounts owing under
any Hedge Agreement), shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower; provided that, upon the occurrence of a Bankruptcy
Event, all of the outstanding principal amount of the Loans and all other
amounts described in this Section 8.2(b) shall automatically become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by each of New ICE Parent and the Borrower;
 
(c)           appoint or direct the appointment of a receiver for the properties
and assets of New ICE Parent and the Borrower, both to operate and to sell such
properties and assets, and New ICE Parent and the Borrower, for itself and on
behalf of its Subsidiaries, hereby consents to such right and such appointment
and hereby waives any objection New ICE Parent or the Borrower or any Subsidiary
may have thereto or the right to have a bond or other security posted by the
Administrative Agent on behalf of the Lenders, in connection therewith; and
 
(d)           exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law.
 
8.3            Remedies: Set-Off.  Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of New ICE Parent  or the Borrower (other than customer deposits,
security deposits and other monies, instruments and accounts held by New ICE
Parent or the Borrower in trust for or for the benefit of others) against any
and all of the obligations of New ICE Parent or the Borrower now or hereafter
existing under this Agreement or any other Credit Document to such Lender or
such Affiliate, irrespective of whether or not such Lender or such Affiliate
shall have made any demand under this Agreement or any other Credit Document and
although such obligations of New ICE Parent or the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify New ICE Parent or
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 

79

 

 

 
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
9.1            Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents, and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and neither New ICE Parent nor the Borrower
shall not have any rights as a third party beneficiary of any of such
provisions.
 
9.2            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with New ICE Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.3            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to New ICE Parent or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 

80

 

 

 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by New ICE Parent or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for New ICE Parent or the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
9.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
 

81

 

 

 
9.6           Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, provided that if such bank is
not a Lender or an Affiliate of a Lender, the Borrower shall have the right to
consent to such appointment (such consent to not be unreasonably withheld).  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
9.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.8           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent,
Documentation Agent or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.
 

82

 

 

 
9.9           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on New ICE Parent or the
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 10.1) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.1.
 
Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
9.10          Guaranty Matters; Ineligible Assignees Letter Agreement.  The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion:
 
(a)           To release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Credit Documents or as required under Section
5.10(b).  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under any Subsidiary Guaranty
pursuant to this Section 9.10.
 
(b)           To consent to any amendment or modification to the Ineligible
Assignees Letter Agreement on the date five Business Days after notice of such
amendment or modification unless at least three Lenders (including, if
applicable, Wells Fargo in its capacity as a Lender) that are not Affiliates of
each other holding in the aggregate more than 25% of the Revolving Credit
Exposures and Unutilized Commitments (or, after the termination of the
Commitments, the Revolving Credit Exposures) have notified the Administrative
Agent of their objection to such amendment or modification prior to the
expiration of such five Business Day period.
 

83

 

 

 
9.11          [Reserved].
 
9.12          Replacement of Impaired Agent.  If, at any time, the
Administrative Agent becomes a Defaulting Lender, each Lender hereby agrees
that, upon written notice from the Borrower to the Lenders, the Borrower shall
have the right, upon written notice to the Lenders, to appoint as a successor
Administrative Agent any Lender that has an office in the United States and that
agrees, in its sole discretion at such time, to become the Administrative Agent,
and such successor Administrative Agent shall be entitled to all of the rights,
powers, privileges and duties of the Administrative Agent and the removed
Administrative Agent shall be discharged from all of its duties as
Administrative Agent hereunder and under the other Credit Documents.  The
Administrative Agent hereby agrees to provide to the Borrower from time to time
at the Borrower’s request a list (which may be in electronic form) setting out
the names of the Lenders as of the date of such request, their respective
Commitments, and the information on record with the Administrative Agent for
delivering notices to the Lenders in accordance with Section 10.4.  Nothing in
this Section 9.12 shall constitute a waiver or release by the Borrower of any
claims it may have hereunder or under the other Credit Documents arising from
any Administrative Agent becoming a Defaulting Lender.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1          Expenses; Indemnity; Damage Waiver.
 
(a)            The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Arrangers), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, and (iii) any civil penalty or fine assessed by OFAC against, and all
reasonable and documented costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC.
 

84

 

 

 
(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by New ICE Parent or any Subsidiary
thereof arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by New
ICE Parent or any Subsidiary thereof, or any Environmental Claim related in any
way to New ICE Parent or any Subsidiary thereof, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by New ICE Parent or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (x) that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
resulting from a claim brought New ICE Parent or any Subsidiary thereof against
such Indemnitee for a breach in bad faith of such Indemnitee’s obligations under
this Agreement or any other Credit Document, if New ICE Parent or such
Subsidiary has obtained a final nonappealable judgment of a court of competent
jurisdiction finding a breach in bad faith by such Indemnitee, or (z) arising
from any dispute solely among Indemnitees, other than (A) any claims against the
Administrative Agent, any Arranger or any other titled agent in fulfilling its
role as an agent hereunder and (B) any claims arising out of any act or omission
on the part of New ICE Parent or any of its Affiliates or Subsidiaries.  This
Section 10.1(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
 
(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or Section 10.1(b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) such Lender’s proportion (based on the percentages as used in
determining the Required Lenders as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this Section 10.1(c) are subject to the provisions of Section
2.3(c).
 
(d)           To the fullest extent permitted by applicable law, each of New ICE
Parent and the Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in Section 10.1(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems (including Intralinks, SyndTrak or similar systems) in connection with
this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby, except as a result of such Indemnitee’s gross negligence,
willful misconduct or breach in bad faith of its obligations hereunder, in each
case, as determined by a court of competent jurisdiction by final and
nonappealable judgment.
 

85

 

 

 
(e)           All amounts due under this Section shall be payable by the
Borrower upon demand therefor.
 
10.2          Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
 
(a)           This Agreement and the other Credit Documents shall (except as may
be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
 
(b)           Each of New ICE Parent and the Borrower irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court for the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by applicable law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any Credit Document shall affect any right that the Administrative Agent, any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Credit Document against New ICE Parent or the Borrower or
any of their respective properties in the courts of any jurisdiction.
 
(c)           Each of New ICE Parent and the Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in Section 10.2(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 10.4.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
 
10.3          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

86

 

 

 
10.4          Notices; Effectiveness; Electronic Communication.
 
(a)           Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
(i)            if to New ICE Parent, the Borrower or the Administrative Agent,
to it at the address (or telecopier number) specified for such Person on
Schedule 1.1(a); and
 
(ii)           if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 

87

 

 

 
(c)           Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
 
10.5          Amendments, Waivers, etc.  No amendment, modification, waiver or
discharge or termination of, or consent to any departure by New ICE Parent or
the Borrower from, any provision of this Agreement or any other Credit Document
shall be effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
 
(a)           unless agreed to by each Lender directly affected thereby, (i)
reduce or forgive the principal amount of any Loan, reduce the rate of or
forgive any interest thereon (provided that only the consent of the Required
Lenders shall be required to waive the applicability of any post-default
increase in interest rates), or reduce or forgive any fees hereunder (other than
fees payable to the Administrative Agent or the Arrangers for their own
accounts) (it being understood that an amendment to the definition of Total
Leverage Ratio (or any defined terms used therein) shall not constitute a
reduction of any interest rate or fees hereunder), (ii) waive, extend or
postpone the final scheduled maturity date or any other scheduled date for the
payment of any principal of or interest on any Loan (including any scheduled
date for the mandatory termination of any Commitments), or waive, extend or
postpone the time of payment of any fees hereunder (other than fees payable to
the Administrative Agent or the Arrangers for their own accounts), or (iii)
increase any Commitment of any such Lender over the amount thereof in effect or
extend the maturity thereof (it being understood that a waiver of any condition
precedent set forth in Section 3.2 or of any Default or Event of Default or
mandatory termination of the Commitments, if agreed to by the Required Lenders
or all Lenders (as may be required hereunder with respect to such waiver), shall
not constitute such an increase);
 
(b)           unless agreed to by all of the Lenders, (i) reduce the percentage
of the aggregate Commitments or of the aggregate unpaid principal amount of the
Loans, or the number or percentage of Lenders, that shall be required for the
Lenders or any of them to take or approve, or direct the Administrative Agent to
take, any action hereunder or under any other Credit Document (including as set
forth in the definition of “Required Lenders”), (ii) change any other provision
of this Agreement or any of the other Credit Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge, termination or consent, or (iii) change or waive any
provision of Section 2.13(e), Section 2.15, any other provision of this
Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 10.5; and
 
(c)           unless agreed to by each Hedge Party that would be adversely
affected thereby in its capacity as such relative to the Lenders, amend any
provision regarding priority of payments in this Agreement or any other Credit
Document;
 
and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document, (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (iii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Credit Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Credit Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision and (iv) the Ineligible Assignees Letter
Agreement may be amended in accordance with Section 9.10(b).  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 

88

 

 

 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth
herein.  Notwithstanding anything to the contrary herein, to the extent not
prohibited by applicable laws, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
10.6           Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not (except as permitted by
Section 7.1(vi)) assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.6(b), (ii) by way of participation in accordance with
the provisions of Section 10.6(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(g) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.6(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
 (i)           The prior written consent of the Administrative Agent and the
Borrower (such consent not to be unreasonably withheld or delayed) is obtained,
except that
 
 (A)           the consent of the Borrower shall not be required if (y) an Event
of Default has occurred and is continuing at the time of such assignment or (z)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and
 

89

 

 

 
 (B)           the consent of the Administrative Agent shall not be required for
assignments in respect of a Commitment if such assignment is to a Person that is
a Lender or an Affiliate of a Lender;
 
(ii)           (A)  in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, and (B) in any case not described in
clause (A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of a Commitment, in any case, treating assignments to two or more
Approved Funds under common management as one assignment for purposes of the
minimum amounts, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
 
(iii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
 
(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
 
(v)           no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries;
 
(vi)          no such assignment shall be made to a natural person or a
Defaulting Lender; and
 
(vii)         no such assignment shall be made to any Ineligible Assignee.
 

90

 

 

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  If requested by or on behalf of the assignee, the Borrower, at
their own expense, will execute and deliver to the Administrative Agent a new
Note or Notes to the order of the assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibit A.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.6(d).  If (A) a Lender assigns or transfers any of its rights or obligations
hereunder or changes its Lending Office, and (B) as a result of circumstances
existing at the date such assignment, transfer or change occurs, the Borrower
would be obliged to make a payment to the new Lender or Lender acting through
its new Lending Office under Section 2.16 or 2.17, then (except where an
assignment or transfer occurs in the ordinary course of primary syndication of
the Loan facilities or at the request of the Borrower) the new Lender or Lender
acting through its new Lending Office is only entitled to receive payment under
Sections 2.16 and 2.17 to the same extent that the existing Lender or Lender
acting through its previous Lending Office would have been entitled if the
assignment, transfer or change had not occurred.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and each Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
New ICE Parent, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, an Ineligible Assignee or New ICE
Parent or any of New ICE Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) New ICE Parent, the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 

91

 

 

 
(e)          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.5(a) and
clause (i) of Section 10.5(b) that affects such Participant.
 
(f)           Each of New ICE Parent and the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16(a), 2.16(b), 2.17
and 2.18 (subject to the requirements and limitations therein, including the
requirements under Section 2.17 (it being understood that the documentation
required under Section 2.17(g) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.6(b); provided that the Borrower shall not be
required to make, and such Participant shall not be entitled to receive, any
greater payment under Sections 2.16 or 2.17, with respect to any participation,
than the Borrower would have been required to make to the relevant participating
Lender, and such participating Lender would have been entitled to receive from
the Borrower, except to the extent such requirement to make and/or entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation, and provided further that
such Participant agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under Section 10.6(b).  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.3 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15(b)
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(g)          Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.
 

92

 

 

 
(h)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
 
(i)           Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to New ICE
Parent and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such assignee, Participant or pledgee or proposed
assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.12.
 
(j)           [Reserved].
 
10.7        No Waiver.  The rights and remedies of the Administrative Agent and
the Lenders expressly set forth in this Agreement and the other Credit Documents
are cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise.  No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between New ICE Parent, the Borrower, the Administrative Agent or the
Lenders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default.  No notice to or demand
upon New ICE Parent, the Borrower in any case shall entitle New ICE Parent or
the Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Administrative Agent or
any Lender to exercise any right or remedy or take any other or further action
in any circumstances without notice or demand.
 
10.8        Survival.  All representations, warranties and agreements made by or
on behalf of New ICE Parent or the Borrower in this Agreement and in the other
Credit Documents shall survive the execution and delivery hereof or thereof and
the making and repayment of the Loans until the indefeasible payment in full of
the Obligations.  In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 10.1,
shall survive the payment in full of all Loans, the termination of the
Commitments and any termination of this Agreement or any of the other Credit
Documents.  Except as set forth above, this Agreement and the Credit Documents
shall be deemed terminated upon the indefeasible payment in full of the
Obligations.
 

93

 

 

 
10.9        Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
10.10      Construction.  The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof.  Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
10.11      No Fiduciary Duty.  Each of the Administrative Agent, the Arrangers
and the Lenders and their respective Affiliates (collectively, the “Lender
Parties”), may have economic interests that conflict with those of New ICE
Parent, the Borrower and their respective Affiliates.  Each of New ICE Parent
and the Borrower agrees that nothing in the Agreement or the other Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender Party, on the
one hand, and New ICE Parent, the Borrower or any of their respective
Affiliates, on the other.  Each of New ICE Parent and the Borrower acknowledges
and agrees that (i) the transactions contemplated by this Agreement and the
other Credit Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lender
Parties, on the one hand, and New ICE Parent and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
Party has assumed an advisory or fiduciary responsibility in favor of New ICE
Parent or the Borrower or their respective Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise the Borrower or
its Affiliates on other matters) or any other obligation to New ICE Parent or
the Borrower except the obligations expressly set forth in the Credit Documents
and (y) each Lender Party is acting solely as principal and not as the agent or
fiduciary of New ICE Parent, the Borrower, their respective Affiliates or any
other Person.  Each of New ICE Parent and the Borrower acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto.  Each of New ICE Parent and the Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to New ICE Parent or the Borrower,
in connection with the transactions contemplated hereby or the process leading
thereto.
 

94

 

 

 
10.12      Confidentiality.  Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to New ICE Parent, the Borrower and their obligations, (g) if required
by any rating agency; provided that prior to any such disclosure, such rating
agency shall have agreed in writing to maintain the confidentiality of such
Information and the Borrower shall have been given prior notice as to what
Information will be disclosed, (h) with the consent of the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than New ICE Parent or any of its
Subsidiaries or Affiliates.
 
For purposes of this Section, “Information” means all information received from
New ICE Parent or any Subsidiary thereof relating to any such Person or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
such disclosure, provided that, in the case of information received from New ICE
Parent or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.13      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters).  Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy (or by PDF formatted page sent by electronic mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
10.14      Disclosure of Information.  Each of New ICE Parent and the Borrower
agrees and consents to the Administrative Agent’s and the Arrangers’ disclosure
of information relating to this transaction to Gold Sheets and other similar
bank trade publications.  Such information will consist of deal terms and other
information customarily found in such publications.
 

95

 

 

 
10.15      USA Patriot Act Notice.  Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies New ICE Parent and the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies New ICE Parent and the Borrower, which information
includes the name and address of New ICE Parent or the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify New ICE Parent or the Borrower in accordance with the
Act.
 
 

96

 

 

 
Exhibit B
 
Amended Exhibit C to the Credit Agreement
 
[see attached]
 

 

 

 

 


EXHIBIT C
 
COMPLIANCE CERTIFICATE
 
THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
July 12, 2013 (the “Credit Agreement”), among IntercontinentalExchange, Inc., a
Delaware corporation (the “Borrower”), IntercontinentalExchange Group, Inc., a
Delaware corporation (“New ICE Parent”), the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
Bank of America, N.A., as Syndication Agent.  Capitalized terms used herein
without definition shall have the meanings given to such terms in the Credit
Agreement.
 
The undersigned hereby certifies that:
 
 
1.
He is a duly elected Financial Officer of New ICE Parent.

 
 
2.
Enclosed with this Certificate are copies of the financial statements of New ICE
Parent and its Subsidiaries as of _____________, and for the [________-month
period] [year] then ended, required to be delivered under Section
[5.1(a)][5.1(b)] of the Credit Agreement.  Such financial statements have been
prepared in accordance with GAAP [(subject to the absence of notes required by
GAAP and subject to normal year-end adjustments)]1  and fairly present in all
material respects the financial condition of New ICE Parent and its Subsidiaries
on a consolidated basis as of the date indicated and the results of operation of
New ICE Parent and its Subsidiaries on a consolidated basis for the period
covered thereby.  [Also enclosed with this Certificate are Transitional
Consolidating Financial Statements and a schedule of outstanding Indebtedness
identifying the entities that have issued such Indebtedness.]

 
 
3.
The undersigned has reviewed the terms of the Credit Agreement and has made, or
caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of New ICE Parent and its
Subsidiaries during the accounting period covered by such financial statements.

 
 
4.
The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.

 
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
 
 
5.
Attached to this Certificate as Attachment A is a covenant compliance worksheet
reflecting the computation of the financial covenants set forth in Article VI of
the Credit Agreement as of the last day of and for the period covered by the
financial statements enclosed herewith.

 

--------------------------------------------------------------------------------

1 Insert in the case of quarterly financial statements.
 

 

 

 



IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.
 

        By:           Name:           Title:  

 

 

 

 

 
ATTACHMENT A
 
COVENANT COMPLIANCE WORKSHEET
 
A.           Total Leverage Ratio (Section 6.1 of the Credit Agreement)
 
(1)
 
Consolidated Total Funded Debt as of the date of determination (other than
Indebtedness permitted pursuant to Section 7.2(iv), 7.2(v) or 7.2(vi) except to
the extent such Indebtedness has been outstanding for more than 45 days since
the borrowing thereof)
 
$____________ 
(2)
 
Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line C(5) below)
 
$____________ 
(3)
 
Total Leverage Ratio:
Divide Line A(1) by Line A(2)
 
____________ 
(4)
 
Maximum Total Leverage Ratio as of the date of determination
 
3.25 to 1.00 

 

i

 

 

 
B.           Interest Coverage Ratio (Section 6.2 of the Credit Agreement)
 
(1)
 
Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line C(5) below)
 
$____________ 
(2)
 
Consolidated Interest Expense for such period
 
$____________ 
(3)
 
Interest Coverage Ratio:
Divide Line B(1) by Line B(2)
 
____________ 
(4)
 
Minimum Interest Coverage Ratio as of the date of determination
 
5.0 to 1.0 

 

ii

 

 

 
C.           Consolidated EBITDA
 
(1)
Consolidated Net Income for the Reference Period ending on the date of
determination
 
$____________  
(2)
Additions to Consolidated Net Income (to the extent deducted in the calculation
of Consolidated Net Income for such period):
     
(a)           Interest expense
$____________  
   
(b)           Federal, state, local and other income taxes
$____________  
   
(c)           Depreciation and amortization expense
$____________  
   
(d)          Fees and integration, restructuring and severance expenses and
charges incurred during such period in connection with any Permitted Acquisition
or Asset Disposition consummated no more than six months prior to the beginning
of the Reference Period
$____________  
   
(e)          Noncash charges (including stock based compensation) and any
impairment charge or write–off or write–down of goodwill or other intangible
assets)
     
(f)            Extraordinary losses
     
(g)          All losses during such period resulting from any Asset Disposition
outside the ordinary course of business
     
(h)           Add Lines C(2)(a) through C(2)(g).
$____________  
 
(3)
Net Income plus Additions:
Add Lines C(1) and C(2)(h)
 
$____________  
(4)
Reductions from Consolidated Net Income (to the extent included in the
calculation of Consolidated Net Income for such period):
 
$____________  
 
(a)            Extraordinary gains or income for such period (attach itemized
schedule)
$____________  
   
(b)            All gains during such period resulting from any Asset Disposition
outside the ordinary course of business
$____________  
   
(c)            Cash disbursements during such period that relate to noncash
charges included in Consolidated EBITDA pursuant to clause (ii)(E) of the
definition of “Consolidated EBITDA” during such Reference Period or the twelve
months preceding the Reference Period
     
(d)            Noncash gains for such period that represent the reversal of any
accrual, or the reversal of any cash reserves, that relates to charges included
in Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E) of the definition
of “Consolidated EBITDA” during the Reference Period or the twelve months
preceding such Reference Period
     
(e)            Add Lines C(4)(a) through C(4)(d)
 
($____________)  
(5)
Consolidated EBITDA:
Subtract Line C(4)(e) from Line C(3)
 
$____________  

 

iii

 